Exhibit 10.6

 

Execution Version

 

 

 

CREDIT AND SECURITY AGREEMENT (TERM LOAN)

 

dated as of March 10, 2017

 

by and among

 

INVUITY, INC,

 

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

Picture 3 [ivty20161231ex106fb6f53001.jpg]

 

 

 

 





--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

ARTICLE 1 – DEFINITIONS


1 

 

 

 

Section 1.1

Certain Defined Terms


1 

Section 1.2

Accounting Terms and Determinations


24 

Section 1.3

Other Definitional and Interpretive Provisions


24 

Section 1.4

Time is of the Essence


25 

 

 

 

ARTICLE 2 – LOANS


25 

 

 

 

Section 2.1

Loans


25 

Section 2.2

Interest, Interest Calculations and Certain Fees


28 

Section 2.3

Notes


30 

Section 2.4

Reserved


30 

Section 2.5

Reserved


30 

Section 2.6

General Provisions Regarding Payment; Loan Account


30 

Section 2.7

Maximum Interest


31 

Section 2.8

Taxes; Capital Adequacy


32 

Section 2.9

Appointment of Borrower Representative


35 

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation


36 

Section 2.11

Reserved


38 

Section 2.12

Termination; Restriction on Termination


38 

 

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


39 

 

 

 

Section 3.1

Existence and Power


39 

Section 3.2

Organization and Governmental Authorization; No Contravention


39 

Section 3.3

Binding Effect


39 

Section 3.4

Capitalization


40 

Section 3.5

Financial Information


40 

Section 3.6

Litigation


40 

Section 3.7

Ownership of Property


40 

Section 3.8

No Default


40 

Section 3.9

Labor Matters


40 

Section 3.10

Regulated Entities


41 

Section 3.11

Margin Regulations


41 

Section 3.12

Compliance With Laws; Anti-Terrorism Laws


41 

Section 3.13

Taxes


41 

Section 3.14

Compliance with ERISA


42 

Section 3.15

Consummation of Financing Documents; Brokers


42 

Section 3.16

Reserved


42 

Section 3.17

Material Contracts


42 

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials


43 

Section 3.19

Intellectual Property and License Agreements


43 

Section 3.20

Solvency


43 

Section 3.21

Full Disclosure


43 

Section 3.22

Organizational Documents


44 

Section 3.23

Subsidiaries


44 





i

--------------------------------------------------------------------------------

 

 

 

 

 

Section 3.24

Accuracy of Schedules


44 

 

 

 

ARTICLE 4 - AFFIRMATIVE COVENANTS


44 

 

 

 

Section 4.1

Financial Statements and Other Reports


44 

Section 4.2

Payment and Performance of Obligations


45 

Section 4.3

Maintenance of Existence


45 

Section 4.4

Maintenance of Property; Insurance


45 

Section 4.5

Compliance with Laws and Material Contracts


46 

Section 4.6

Inspection of Property, Books and Records


46 

Section 4.7

Use of Proceeds


47 

Section 4.8

Estoppel Certificates


47 

Section 4.9

Notices of Material Contracts, Litigation and Defaults


47 

Section 4.10

Hazardous Materials; Remediation


48 

Section 4.11

Further Assurances


49 

Section 4.12

Reserved


50 

Section 4.13

Power of Attorney


50 

Section 4.14

Reserved


50 

Section 4.15

Schedule Updates


50 

Section 4.16

Intellectual Property and Licensing


50 

Section 4.17

Regulatory Reporting and Covenants


51 

 

 

 

ARTICLE 5 - NEGATIVE COVENANTS


52 

 

 

 

Section 5.1

Debt; Contingent Obligations


52 

Section 5.2

Liens


52 

Section 5.3

Distributions


52 

Section 5.4

Restrictive Agreements


52 

Section 5.5

Payments and Modifications of Subordinated Debt


52 

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control


53 

Section 5.7

Purchase of Assets, Investments


53 

Section 5.8

Transactions with Affiliates


53 

Section 5.9

Modification of Organizational Documents


53 

Section 5.10

Modification of Certain Agreements


53 

Section 5.11

Conduct of Business


54 

Section 5.12

Joint Ventures


54 

Section 5.13

Limitation on Sale and Leaseback Transactions


54 

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts


54 

Section 5.15

Compliance with Anti-Terrorism Laws


55 

Section 5.16

Change in Accounting


55 

Section 5.17

Agreements Regarding Receivables


55 

 

 

 

ARTICLE 6 - FINANCIAL COVENANTS


55 

 

 

 

Section 6.1

Additional Defined Terms


55 

Section 6.2

Minimum Net Revenue


55 

Section 6.3

Evidence of Compliance


56 

 

 

 

ARTICLE 7 – CONDITIONS


56 

 

 

 

Section 7.1

Conditions to Closing


56 

Section 7.2

Conditions to Each Loan


56 

Section 7.3

Searches


57 

Section 7.4

Post-Closing Requirements


57 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE 8 — REGULATORY MATTERS


57 

 

 

 

Section 8.1

Reserved


57 

Section 8.2

Representations and Warranties


57 

Section 8.3

Healthcare Operations


59 

 

 

 

ARTICLE 9 - SECURITY AGREEMENT


60 

 

 

 

Section 9.1

Generally


60 

Section 9.2

Representations and Warranties and Covenants Relating to Collateral


60 

 

 

 

ARTICLE 10 - EVENTS OF DEFAULT


64 

 

 

 

Section 10.1

Events of Default


64 

Section 10.2

Acceleration and Suspension or Termination of Term Loan Commitment


66 

Section 10.3

UCC Remedies


67 

Section 10.4

Reserved


68 

Section 10.5

Default Rate of Interest


68 

Section 10.6

Setoff Rights


68 

Section 10.7

Application of Proceeds


69 

Section 10.8

Waivers


69 

Section 10.9

Injunctive Relief


71 

Section 10.10

Marshalling; Payments Set Aside


71 

 

 

 

ARTICLE 11 – AGENT


72 

 

 

 

Section 11.1

Appointment and Authorization


72 

Section 11.2

Agent and Affiliates


72 

Section 11.3

Action by Agent


72 

Section 11.4

Consultation with Experts


72 

Section 11.5

Liability of Agent


72 

Section 11.6

Indemnification


73 

Section 11.7

Right to Request and Act on Instructions


73 

Section 11.8

Credit Decision


73 

Section 11.9

Collateral Matters


73 

Section 11.10

Agency for Perfection


73 

Section 11.11

Notice of Default


74 

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent


74 

Section 11.13

Payment and Sharing of Payment


75 

Section 11.14

Right to Perform, Preserve and Protect


76 

Section 11.15

Additional Titled Agents


76 

Section 11.16

Amendments and Waivers


76 

Section 11.17

Assignments and Participations


77 

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist


80 

Section 11.19

Reserved


80 

Section 11.20

Definitions


80 

 

 

 

ARTICLE 12 – MISCELLANEOUS


81 

 

 

 

Section 12.1

Survival


81 

Section 12.2

No Waivers


81 

Section 12.3

Notices


81 





iii

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 12.4

Severability


82 

Section 12.5

Headings


82 

Section 12.6

Confidentiality


82 

Section 12.7

Waiver of Consequential and Other Damages


83 

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION


83 

Section 12.9

WAIVER OF JURY TRIAL


84 

Section 12.10

Publication; Advertisement


84 

Section 12.11

Counterparts; Integration


85 

Section 12.12

No Strict Construction


85 

Section 12.13

Lender Approvals


85 

Section 12.14

Expenses; Indemnity


85 

Section 12.15

Reinstatement


87 

Section 12.16

Successors and Assigns


87 

Section 12.17

USA PATRIOT Act Notification


87 

Section 12.18

Cross Default and Cross Collateralization


87 

 

 



iv

--------------------------------------------------------------------------------

 



 

CREDIT AND SECURITY AGREEMENT (TERM LOAN)

 

THIS CREDIT AND SECURITY AGREEMENT (TERM LOAN) (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of March 10, 2017 by and among INVUITY, INC. a Delaware corporation
(“Invuity”), and any additional borrower that may hereafter be added to this
Agreement (individually as a “Borrower”, and collectively with any entities that
become party hereto as Borrower and each of their successors and permitted
assigns, the “Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust,
individually as a Lender, and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender.

 

RECITALS

 

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1     Certain Defined Terms.  The following terms have the following
meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Term Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to either
Section 10.1(e) and/or Section 10.1(f).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the
UCC), Intellectual Property, rights, remedies, Guarantees, “supporting
obligations” (as defined in the UCC), “letter-of-credit rights” (as defined in
the UCC) and security interests in respect of the foregoing, all rights of
enforcement and collection, all books and records evidencing or related to the
foregoing, and all rights under the Financing Documents in respect of the
foregoing, (d) all information and data compiled or derived by any Borrower or
to which any Borrower is entitled in respect of or related to the foregoing, and
(e) all proceeds of any of the foregoing.

 

“Acquisition”  means any transaction or series of related transactions
constituting (a) the acquisition of all or substantially all of the assets of a
Person, or of any business, line of business or division or other unit of
operation of a Person, (b) the acquisition of fifty percent (50%) or more of the







--------------------------------------------------------------------------------

 

 

 

equity securities of any Person, whether or not involving a merger or
consolidation with such other Person, or otherwise causing any Person to become
a Subsidiary, (c) any merger or consolidation or any other combination with
another Person (except to the extent expressly permitted by Section 5.6), or
(d) the acquisition (including through licensing) of any Product, product line
or Intellectual Property (excluding in-bound licenses of over-the-counter
software and other Intellectual Property that is commercially available to the
public) of or from any other Person.

 

“Additional Titled Agents” has the meaning set forth in Section 11.15.

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles).  As used in this
definition, the term “control” of a Person means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of any class of
voting securities of such Person or to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities or by contract.

 

“Affiliated Credit Agreement” that certain Credit and Security Agreement
(Revolving Loan) (as the same may be amended, restated, supplemented or
otherwise modified from time to time), among MCF, as Agent and a lender, the
other lenders party thereto and Borrowers pursuant to which such Agent and
lenders have extended a revolving credit facility to Borrowers.

 

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

 

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.

 

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, and the successors and assigns of MCF in such capacity, as
such capacity is established in, and subject to the provisions of, Article 11.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means six and one half percent (6.50%).

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.





2

--------------------------------------------------------------------------------

 

 

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about
11:00 a.m. (Eastern time) two (2) Business Days prior to the commencement of
such Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error.

 

“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank, National Association
(“Wells Fargo”) at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.

 

“Borrower Representative” means Invuity, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

 

“Borrowing Base” has the meaning set forth in the Affiliated Credit Agreement.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
San Francisco, CA, Washington, DC and New York City are authorized by law to
close.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower;
(b) Invuity ceases to own, directly or indirectly, 100% of the capital stock of
any of its Subsidiaries (other than director’s qualifying shares or other shares
that are required to be owned by third parties under applicable law); or (c) the
occurrence of a “Change of Control”, “Change in Control”, or terms of similar
import under any Subordinated Debt Documents.  As





3

--------------------------------------------------------------------------------

 

 

 

used herein, “beneficial ownership” shall have the meaning provided in
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934.

 

“Closing Date” means the date of this Agreement.

 

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase  or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

 

“Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed





4

--------------------------------------------------------------------------------

 

 

 

to exist solely due to the existence of contingent indemnification liability,
absent the assertion of a claim, or the known existence of a claim reasonably
likely to be asserted, with respect thereto.

 

“Credit Party” means (a) each Borrower, (b) each Guarantor and (c) each other
Person  (other than Agent, a Lender or a participant of a Lender), whether now
existing or hereafter acquired or formed, that becomes obligated as a borrower,
guarantor, surety, indemnitor, pledgor, assignor or other obligor under any
Financing Document; and “Credit Parties” means all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the Ordinary Course of Business and not more
than 180 days past due, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) Disqualified Stock, (g) all obligations secured by a
Lien on any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (h) “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts, and (i) all Debt of others Guaranteed by such
Person.  Without duplication of any of the foregoing, Debt of Borrowers shall
include any and all Loans.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defined Period” has the meaning set forth in Section 6.1.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
and containing such other terms and conditions as Agent may require.

 

“Disclosure Letter” means that certain Disclosure Letter, dated as of the date
hereof, by and among the Credit Parties, setting forth certain disclosures of
the Credit Parties.

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an equity interest
in a Borrower or a Subsidiary of a Borrower, an Affiliate of a Borrower or an
Affiliate of any Subsidiary of a Borrower (other than reasonable and customary
(i) payments of salaries to individuals, (ii) directors fees,





5

--------------------------------------------------------------------------------

 

 

 

and (iii) advances and reimbursements to employees or directors, all in the
Ordinary Course of Business), an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower, (d) any lease or rental payments to an Affiliate or
Subsidiary of a Borrower, or (e) repayments of or debt service on loans or other
indebtedness held by any Person holding an equity interest in a Borrower or a
Subsidiary of a Borrower, an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower unless permitted under and made pursuant to a
Subordination Agreement applicable to such loans or other indebtedness.

 

“Disqualified Stock” means any equity interests that, by its terms (or by the
terms of any security or other equity interests into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
less than 91 days after the Termination Date (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof, in whole or in part,
(c) provides for the scheduled payments of dividends or distributions in cash,
or (d) is or becomes convertible into or exchangeable for Debt or any other
equity interests that would constitute Disqualified Stock.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all valid rules or regulations promulgated from
time to time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Excluded Accounts” has the meaning set forth in Section 5.14(b).





6

--------------------------------------------------------------------------------

 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are otherwise Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or Term
Loan Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Term Loan Commitment  or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.8(a) or 2.8(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.8(f) and 2.8
(g) and (d) any United States federal withholding Taxes imposed under FATCA.

 

“Exit Fee” has the meaning set forth in Section 2.2(h).

 

“FATCA”  means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Lender is resident implementing such provisions), or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any law implementing an intergovernmental agreement that is included in this
definition.

 

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent, for its own account, in connection with the execution of this
Agreement.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, the Affiliated Intercreditor Agreement, the Disclosure Letter,
each subordination or intercreditor agreement pursuant to which any Debt and/or
any Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other documents, instruments and agreements related to the
Obligations and heretofore executed, executed concurrently herewith or executed
at any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

“Foreign Lender” means a Lender that is not a United States Person.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.





7

--------------------------------------------------------------------------------

 

 

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided,  however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws or other past or present
requirement of any Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any





8

--------------------------------------------------------------------------------

 

 

 

other property as a result of Hazardous Materials, or any derivatives thereof,
generated on, emanating from or disposed of in connection with the relevant
property.

 

“Healthcare Laws” means all applicable Laws relating to the development,
clinical and non-clinical evaluation or investigation, product approval or
clearance, manufacture, production, distribution, importation, exportation, use,
handling, quality, reimbursement, sale, labeling, advertising, promotion, or
postmarket requirements of any medical device (including, without limitation,
any component of, or accessory to, the foregoing products) subject to regulation
under the FDCA, and similar state or foreign laws, and all laws and regulations
pursuant to which Permits are issued, in each case, as the same may be amended
from time to time.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in (a), Other
Taxes

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to consummate any Acquisition, or (c) make or
purchase any advance, loan, extension of credit or capital contribution to, or
any other investment in, any Person.  The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect thereto.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.





9

--------------------------------------------------------------------------------

 

 

 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one and one half percent (1.5%) and (b) the rate determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the
Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means the Term Loan and each and every advance under the Term
Loan.  All references herein to the “making” of a Loan or words of similar
import mean, with respect to the Term Loan, the making of any advance in respect
of a Term Loan.

 

“Market Withdrawal” means the Recall or Correction of a distributed product
which involves a minor violation that would not be subject to legal action by
the FDA or which involves no violation, e.g., normal stock rotation practices,
routine equipment adjustments and repairs, etc.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon (a) the financial
condition, operations, business or properties of the Credit Parties, taken as a
whole, (b) the rights and remedies of Agent or Lenders under any Financing
Document, or the ability of any Credit Party to perform any of its material
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, or (d) the
existence, perfection or priority of any security interest granted in any
Financing Document with respect to any material Collateral (other than solely as
a result of any action or inaction of Agent or Lenders provided that such action
or inaction is not caused by a Credit Party’s failure to comply with the terms
of the Financing Documents).

 

“Material Contracts” means (a) the Operative Documents, (b) the agreements
listed on Schedule 3.17 to the Disclosure Letter, and (c) any agreement or
contract to which such Credit Party or its Subsidiaries is a party the
termination of which could reasonably be expected to result in a Material
Adverse Effect.

 

“Material Intangible Assets” means all of (i) Borrower’s Intellectual Property
and (ii) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower.

 

“Maturity Date” means March 1, 2022.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.





10

--------------------------------------------------------------------------------

 

 

 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

 

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

“Net Revenue” has the meaning set forth in Section 6.1.

 

“Notes” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  “Obligations”
does not include obligations under any warrants issued to Agent or a Lender.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operative Documents” means the Financing Documents and the Subordinated Debt
Documents.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party substantially in accordance with past practices.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all





11

--------------------------------------------------------------------------------

 

 

 

shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Obligation hereunder).

 

“Other Tax Certification” means such certification or evidence, in each case in
form and substance satisfactory to Agent, that any Lender or prospective Lender
is exempt from, or eligible for a reduction in, United States federal
withholding tax or backup withholding tax, including evidence supporting the
basis for such exemption or reduction.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

 

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

 

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, supplier numbers, marketing authorizations, device authorizations and
approvals, other authorizations, franchises, qualifications, accreditations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries.   Without limiting the
generality of the foregoing, “Permit” includes any Regulatory Required Permit.

 

“Permitted Acquisitions” means Acquisitions (a) with respect to which: (i) the
acquired Person or assets are in a line of business permitted by Section 5.11;
(ii) the transactions related to such Acquisition shall be consummated in all
material respects in accordance with applicable Law; (iii) immediately prior
thereto, no Default or Event of Default shall exist, and after giving effect
thereto, no Default or Event of Default would exist, (iv) Lender shall have
received at least give (5) days’ prior written notice describing the
transaction; (v) the Borrowers (including any new Subsidiary to the extent





12

--------------------------------------------------------------------------------

 

 

 

required by Section 4.11) shall execute and deliver the agreements, instruments
and other documents to the extent required by Section 4.11; (vi) no Debt or
Liens, other than Permitted Debt and Permitted Liens, are assumed or created in
connection with such Acquisition, and (vii) the total cash consideration paid or
payable (including without limitation, costs and expenses, deferred purchase
price, seller notes and other liabilities incurred, assumed or to be reflected
on a consolidated balance sheet of the Borrowers and their Subsidiaries after
giving effect to such Acquisition) for such Acquisition when aggregated with the
total cash consideration for all Acquisitions closed during any twelve (12)
month period does not exceed $500,000; and (b) Acquisitions to which Agent and
the Required Lender have consented to in writing.

 

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that (except in the case of clauses (a) and (b)) at the time of such
Asset Disposition, no Default or Event of Default exists or would result from
such Asset Disposition:

 

(a)dispositions of Inventory, including trunk stock, in the Ordinary Course of
Business and not pursuant to any bulk sale;

 

(b)dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries;

 

(c)dispositions consisting of, or entry into, Permitted Licenses;

 

(d)the abandonment in the Ordinary Course of Business of Intellectual Property
(other than Material Intangible Assets) that is no longer used or useful to
Borrowers or their Subsidiaries;

 

(e)dispositions of Accounts to a third party in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business exclusive of
factoring or similar arrangements;

 

(f)to the extent constituting an Asset Disposition, the making of Permitted
Investments and the granting of Permitted Liens;

 

(g)dispositions of property (other than Material Intangible Assets or other
Intellectual Property), in an aggregate amount not to exceed $500,000 in any
twelve (12) month period, without the payment or provision of consideration to
Borrowers or any of their Subsidiaries for such property (other than expense
reimbursement) reasonably necessary for the conduct of any then on-going
clinical trial or other development or regulatory activities associated with
such property in the Ordinary Course of Business;

 

(h)dispositions of property (other than Material Intangible Assets or other
Intellectual Property), in an aggregate amount not to exceed $500,000 in any
twelve (12) month period as promotional support in the Ordinary Course of
Business;

 

(i)dispositions from a Credit Party to a Credit Party;

 

(j)consisting of the use or transfer of money or cash equivalents in a manner
that is not prohibited by the terms of this Agreement or the other Financing
Documents; and

 

(k)dispositions of assets (other than Material Intangible Assets and other
Intellectual Property) in an aggregate amount not to exceed $500,000 in any
twelve (12) month





13

--------------------------------------------------------------------------------

 

 

 

period so long as (x) the assets subject to such Asset Dispositions are sold for
fair value, as determined by the Borrower in good faith, and (y) at least 75% of
the consideration therefor is cash or cash equivalents; and

 

(l)dispositions approved by Agent.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided,  however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon request by Agent, from time
to time, notice of the status of such contest by Borrowers and/or confirmation
of the continuing satisfaction of this definition; and (f) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.

 

“Permitted Contingent Obligations” means

 

(a)Contingent Obligations arising in respect of the Debt under the Financing
Documents;

 

(b)Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

 

(c)Contingent Obligations outstanding on the date of this Agreement and set
forth on Schedule 5.1 to the Disclosure Letter (but not including any
refinancings, extensions, increases or amendments to the indebtedness underlying
such Contingent Obligations other than extensions of the maturity thereof
without any other change in terms);

 

(d)Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $100,000 in the aggregate at any time outstanding;

 

(e)Contingent Obligations arising under indemnity agreements with title insurers
to cause such title insurers to issue to Agent mortgagee title insurance
policies;

 

(f)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

 

(g)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or





14

--------------------------------------------------------------------------------

 

 

 

property held or reasonably anticipated by such Person and not for purposes of
speculation;

 

(h)Contingent Obligations arising under guarantees by a Credit Party of Debt or
other obligations, which Debt or other obligations are otherwise permitted
hereunder; provided, however, that if such obligation is subordinated to the
Obligations, such guarantee shall be subordinated to the same extent;

 

(i)Contingent Obligations of Invuity arising under the SVB Letter of Credit; and

 

(j)other Contingent Obligations not permitted by clauses (a) through (i) above,
not to exceed $500,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means:

 

(a)Borrowers’ and their Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

 

(b)Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

 

(c)purchase money Debt or capital lease obligations not to exceed $500,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment and any Permitted Refinancing thereof;

 

(d)Debt existing on the date of this Agreement and described on Schedule 5.1 to
the Disclosure Letter (but not including any refinancings, extensions, increases
or amendments to such Debt other than Permitted Refinancings);

 

(e)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract,  provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

 

(f)Debt in the form of insurance premiums financed through the applicable
insurance company so long as the amount of such Debt is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the policy year in which such Debt is incurred and such Debt
is outstanding only during such policy year;

 

(g)trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business;

 

(h)Debt of the Credit Parties incurred under the Affiliated Financing Documents;

 

(i)Subordinated Debt; and





15

--------------------------------------------------------------------------------

 

 

 

(j)without duplication, any Debt of any Credit Party or any Subsidiary which
constitutes a Permitted Contingent Obligation;

 

(k)Guarantees by any Credit Party of any Debt or other obligation of any
Subsidiary that is a Credit Party to the extent the incurrence of such Debt or
obligation is permitted under this Agreement;

 

(l)Debt in respect of netting services or overdraft protections in connection
with Deposit Accounts, in each case solely to the extent incurred in the
Ordinary Course of Business;

 

(m)Debt in respect of credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called “procurement
cards” or “P-cards”) or other similar cash management services, in each case,
incurred in the Ordinary Course of Business and to the extent such Debt is
unsecured and does not exceed $350,000 in the aggregate at any time outstanding,
solely to the extent incurred in the Ordinary Course of Business;

 

(n)guarantees required by Governmental Authorities in the Ordinary Course of
Business;

 

(o)Debt consisting of Permitted Investments; and

 

(p)other unsecured Debt in an aggregate principal amount not to exceed $500,000
at any one time outstanding.

 

“Permitted Distributions” means the following Distributions:  (a) dividends by
any Subsidiary of any Borrower to the parent of such Borrower; (b) dividends
payable solely in common stock; (c) conversions of convertible securities
(including warrants and options) into other securities pursuant to the terms of
such convertible securities or otherwise in exchange thereof; (d) cash payments
in lieu of issuing fractional shares; (e) purchases, redemptions or other
acquisitions of stock issued by it with only the net proceeds received from the
substantially concurrent issue of new shares of its stock provided that any such
issuance is otherwise permitted hereunder; (f) repurchases of stock deemed to
occur upon exercise of stock options or warrants if such stock represents a
portion of the exercise price of such options or warrants and repurchases of
stock deemed to occur upon the withholding of a portion of the stock granted or
awarded; provided that no cash or cash equivalents paid by any Credit Party in
connection with such repurchases except (i) payments made to or on behalf of a
current or former officer, director, employee or consultant to pay for the taxes
payable by such Person upon such grant or award (or upon vesting thereof) in an
aggregate amount not to exceed $1,000,000 in any twelve (12) month period and
(ii) to extent otherwise constituting a Permitted Distribution,; and
(g) repurchases of stock of former employees, directors or consultants pursuant
to stock purchase agreements so long as an Event of Default does not exist at
the time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $500,000 in
the aggregate per fiscal year.

 

“Permitted Investments” means:

 

(a)Investments shown on Schedule 5.7 to the Disclosure Letter and existing on
the Closing Date;

 

(b)cash and cash equivalents and any similar short term Investments permitted by
Borrowers’ and its Subsidiaries’ investment policies, as amended from time to
time, provided, however, that such investment policy (and any such amendment
thereto) has been approved in writing by Agent;





16

--------------------------------------------------------------------------------

 

 

 

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

 

(d)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$100,000 at any time;

 

(e)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Borrowers in any Subsidiary;

 

(g)Investments consisting of deposit accounts or securities accounts in which
Agent has received a Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable;

 

(h)Permitted Acquisitions;

 

(i)Investments (i) by any Borrower in any Subsidiary now owned or hereafter
created by such Borrower, which Subsidiary is a Borrower or has provided a
Guarantee of the Obligations of the Borrowers which Guarantee is secured by a
Lien granted by such Subsidiary to Agent in all or substantially all of its
property of the type described in Schedule 9.1 hereto and otherwise made in
compliance with Section 4.11(d), and (ii) by any Subsidiary in any Borrower;

 

(j)Investments in securities of Account Debtors received pursuant to any
settlement, restructuring, plan of reorganization or similar arrangement in
connection with a foreclosure, bankruptcy workout or otherwise with respect to
such Account Debtors;

 

(k)deposits required to be made in the Ordinary Course of Business made to a
landlord in the Ordinary Course of Business to secure or support obligations of
any Credit Party or any Subsidiary under an operating lease or lease of real
property;

 

(l)accounts receivable created, acquired or made and trade credit extended in
the Ordinary Course of Business and payable in accordance with customary trade
terms;

 

(m)Guarantees in the Ordinary Course of Business of obligations owed to
landlords, suppliers, customers and licensees of any Credit Party or any
Subsidiary;

 

(n)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third party non-Affiliates of the Credit Parties in the
Ordinary Course of Business;





17

--------------------------------------------------------------------------------

 

 

 

(o)so long as an Event of Default does not exist at the time of any such
Investment and would not exist after giving effect to any such
Investment, Investments in the form of cash and cash equivalents in joint
ventures in an aggregate amount not exceeding $500,000 in any twelve (12) month
period;

 

(p)upfront or advance payments made in respect of purchases of goods or services
in the Ordinary Course of Business;

 

(q)guarantees permitted under the definition of Permitted Contingent
Obligations; and

 

(r)other Investments in the form of cash and cash equivalents in an amount not
exceeding $500,000 in the aggregate.

 

“Permitted License” means (a) any non-exclusive license of patent rights of
Borrower or its Subsidiaries so long as all such Permitted Licenses are granted
to third parties in the Ordinary Course of Business, do not result in a legal
transfer of title to the licensed property, and have been granted in exchange
for fair consideration and (b) any exclusive license of patent rights of
Borrower or its Subsidiaries so long as such Permitted Licenses are granted to
third parties, do not result in a legal transfer of title to the licensed
property, are exclusive solely as to discrete geographical areas outside of the
United States, and have been granted in exchange for fair consideration.

 

“Permitted Liens” means:

 

(a)deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding any Liens arising under ERISA or, with respect to any Pension
Plan or Multiemployer Plan, the Code) pertaining to a Borrower’s or its
Subsidiary’s employees, if any;

 

(b)deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

(c)carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral, other than any Collateral which is part of the Borrowing
Base, arising in the Ordinary Course of Business with respect to obligations
which are not due, or which are being contested pursuant to a Permitted Contest;

 

(d)Liens, other than on Collateral that is part of the Borrowing Base, for taxes
or other governmental charges not at the time delinquent or thereafter payable
without penalty or the subject of a Permitted Contest;

 

(e)attachments, appeal bonds, judgments and other similar Liens on Collateral
arising in connection with court proceedings that do not constitute an Event of
Default; provided,  however, that, without limiting the foregoing, the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are the subject of a Permitted Contest;

 

(f)with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents,





18

--------------------------------------------------------------------------------

 

 

 

materially affect the value or marketability of the Collateral, impair the use
or operation of the Collateral for the use currently being made thereof or
impair Borrowers’ ability to pay the Obligations in a timely manner or impair
the use of the Collateral or the ordinary conduct of the business of any
Borrower or any Subsidiary;

 

(g)Liens and encumbrances in favor of Agent under the Financing Documents;

 

(h)Liens existing on the date hereof and set forth on Schedule 5.2 to the
Disclosure Letter;

 

(i)any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided,  however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof;

 

(j)any interest or title of a lessor under any operating lease entered into by
any Credit Party or any Subsidiary in the Ordinary Course of Business and
covering only the assets so leased;

 

(k)Liens that are rights of set-off, bankers’ liens or similar non-consensual
Liens relating to deposit or securities accounts in favor of banks, other
depositary institutions and securities intermediaries arising in the Ordinary
Course of Business;

 

(l)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

 

(m)Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under clause (f) of the definition of Permitted Debt;

 

(n)Liens (i) of a collection bank on items in the course of collection arising
under Section 4-210 of the UCC or (ii) in favor of a banking or other financial
institution arising in the Ordinary Course of Business encumbering deposits or
other funds maintained with such financial institution (including the right of
setoff) and that are within the general parameters customary in the banking
industry (and not securing any Debt for borrowed money);

 

(o)Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;

 

(p)Liens and encumbrances in favor of the holders of the Affiliated Financing
Documents;

 

(q)to the extent constituting a Lien, the granting of Permitted Licenses; and

 

(r)Liens of Silicon Valley Bank on the SVB Cash Collateral Account and amounts
deposited therein in accordance with the terms of this Agreement.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required by
applicable Law and fully disclosed to Agent within thirty (30) days after such
amendments or modifications have become effective and (b) such amendments or
modifications to a Borrower’s or Subsidiary’s Organizational Documents that
would not materially adversely affect the rights and interests of Agent or
Lenders; provided that, if any amendment





19

--------------------------------------------------------------------------------

 

 

 

or modification involves a change in the name of a Borrower or Subsidiary or
involves a reorganization of a Borrower or Subsidiary under the laws of a
different jurisdiction, such Borrower or Subsidiary shall provide Agent with
prior written notice thereof and shall have complied with the provisions of
Section 9.2(e) (as applicable).

 

“Permitted Refinancing” means Debt constituting a refinancing, extension or
renewal of Debt provided that the refinanced, extended, or renewed Debt shall
not (i) have an aggregate outstanding principal amount in excess of the
aggregate principal amount of the Debt being refinanced, extended or renewed,
(ii) impose materially more restrictive or adverse terms on any Credit Party or
any Subsidiary as compared to the terms of the Debt being refinanced, extended
or renewed (other than an interest rate increase to then prevailing market
levels), (iii) be secured by any assets other than the assets securing the Debt
being refinanced, extended or renewed, or (iv) have obligors who are different
from the obligors of the Debt being refinanced, extended or renewed

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Prepayment Fee” has the meaning set forth in Section 2.2.

 

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Borrower or any of its Subsidiaries,
including without limitation, those products set forth on Schedule 8.2(a) to the
Disclosure Letter; provided, that, for the avoidance of doubt, any new Product
not disclosed on Schedule 8.2(a) to the Disclosure Letter shall still constitute
a “Product” as herein defined.

 

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan, and (b) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the Term Loan Commitment Amount of such
Lender (or, in the event the Term Loan Commitment shall have been terminated,
such Lender’s then outstanding principal advances of such Lender under the Term
Loan), by (ii) the sum of the Term Loan Commitment (or, in the event the Term
Loan Commitment shall have been terminated, the then outstanding principal
advances of such Lenders under the Term Loan) of all Lenders.

 

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

 

“Recipient” means the Agent and any Lender, as applicable.

 

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

 

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

 

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA  or any other applicable Governmental Authority necessary for
the testing, manufacture, marketing or sale of any Product by any applicable
Borrower(s) and its Subsidiaries as such activities are being





20

--------------------------------------------------------------------------------

 

 

 

conducted by such Borrower and its Subsidiaries with respect to such Product at
such time and those issued by State governments for the conduct of Borrower’s or
any Subsidiary’s business.

 

“Required Lenders” means at any time Lenders holding (a) sixty percent (60%) or
more of the sum of the Term Loan Commitment (taken as a whole), or (b) if the
Term Loan Commitment has been terminated, sixty percent (60%) or more of the
then aggregate outstanding principal balance of the Loans.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

 

“Revolving Loan Commitment” has the meaning set forth in the Affiliated Credit
Agreement.

 

“Revolving Loans” has the meaning set forth in the Affiliated Credit Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

 

“Stated Rate” has the meaning set forth in Section 2.7.

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.  As of the Closing Date, there is no Subordinated Debt.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance





21

--------------------------------------------------------------------------------

 

 

 

acceptable to Agent in its reasonable discretion.  As of the Closing Date, there
are no Subordinated Debt Documents.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its reasonable discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

 

“SVB Cash Collateral Account” means that certain Deposit Account of Invuity with
account number ending in -9810 and the funds therein at Silicon Valley Bank, the
balance of which shall not at any time exceed 105% of the face amount of the SVB
Letter of Credit and which shall constitute the sole security for the
obligations of Invuity in respect of the SVB Letter of Credit.

 

“SVB Letter of Credit” means that certain Letter of Credit number ###, with a
maturity date of May 20, 2017, issued by Silicon Valley Bank on behalf of
Invuity in favor of VEF VI, LLC c/o Winthrop Management LP with a face amount of
$1,089,000.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

“Term Loan” means, collectively, Term Loan Tranche 1 and Term Loan Tranche 2.

 

“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount and Term Loan Tranche 2
Commitment Amount.





22

--------------------------------------------------------------------------------

 

 

 

“Term Loan Commitment Percentage” means, as to any Lender with respect to each
of such Lender’s Term Loan Commitments, (a) on the Closing Date with respect to
each tranche of the Term Loan, the applicable percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Term Loan Tranche 1
Commitment Percentage” and “Term Loan Tranche 2 Commitment percentage”, (if such
Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, as applicable to each tranche of Term Loan, the
percentage equal to (i) the Term Loan Tranche 1 Commitment of such Lender on
such date divided by the aggregate Term Loan Tranche 1 Commitments on such date
or (ii) the Term Loan Tranche 2 Commitment of such Lender on such date divided
by the aggregate Term Loan Tranche 2 Commitments on such date.

 

“Term Loan Commitments” means the Term Loan Tranche 1 Commitments and the Term
Loan Tranche 2 Commitments.  For the avoidance of doubt, the aggregate Term Loan
Commitments of all Lenders on the Closing Date shall be $30,000,000.

 

“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A)

 

“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 1 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.

 

“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount.

 

“Term Loan Tranche 2” has meaning set forth in Section 2.1(a)(ii)(B).

 

“Term Loan Tranche 2 Activation Date” means the date, if any, prior to Term Loan
Tranche 2 Commitment Termination Date, on which the Agent receives a Compliance
Certificate delivered in accordance with Section 4.1, and such other
documentation and information relating to the following condition as Agent may
reasonably request, evidencing to Agent’s reasonable satisfaction that
Borrower’s Net Revenue for the twelve (12) month period immediately preceding
such date is greater than or equal to $60,000,000.

 

“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.

 

“Term Loan Tranche 2 Commitment Termination Date” means December 31, 2018.

 

“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity that maintains Third Party
Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.





23

--------------------------------------------------------------------------------

 

 

 

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“United States Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

 

“Withholding Agent” means Borrower and Agent.

 

Section 1.2     Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date, except, in the case of unaudited financial statements, for the
lack of footnotes, for being subject to year-end audit adjustments, and with
respect to non-cash stock-based compensation.  If at any time any change in GAAP
would affect the computation of any financial ratio or financial requirement set
forth in any Financing Document, and either Borrowers or the Required Lenders
shall so request, Agent, the Lenders and Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided,  however, that until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to Agent and the Lenders financial statements and
other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP; provided further, however, that any obligations
of a Person under a lease (whether existing now or entered into in the future)
that is not (or would not be) a capital lease obligation under GAAP as in effect
as of the date of this Agreement shall not be treated as a capital lease
obligation solely as a result of the adoption of changes in
GAAP).  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein.

 

Section 1.3     Other Definitional and Interpretive Provisions.  References in
this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules”
shall be to Articles, Sections, Annexes, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided.  Any term defined herein may
be used in the singular or plural.  “Include”, “includes” and “including” shall
be deemed to be followed by “without limitation”.  Except as otherwise specified
or limited herein, references to any Person include the successors and assigns
of such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available
funds.  References to any statute or act shall include all related current
regulations and all amendments and any





24

--------------------------------------------------------------------------------

 

 

 

successor statutes, acts and regulations.  All amounts used for purposes of
financial calculations required to be made herein shall be without
duplication.  References to any statute or act, without additional reference,
shall be deemed to refer to federal statutes and acts of the United
States.  References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto.  As used in this
Agreement, the meaning of the term “material” or the phrase “in all material
respects” is intended to refer to an act, omission, violation or condition which
reflects or could reasonably be expected to result in a Material Adverse Effect.
References to capitalized terms that are not defined herein, but are defined in
the UCC, shall have the meanings given them in the UCC.  All references herein
to times of day shall be references to daylight or standard time, as applicable.

 

Section 1.4     Time is of the Essence.  Time is of the essence in Borrower’s
and each other Credit Party’s performance under this Agreement and all other
Financing Documents.

 

ARTICLE 2 - LOANS

 

Section 2.1     Loans.

 

(a)     Term Loans.

 

(i)     Term Loan Amounts.

 

(A)     On the terms and subject to the conditions set forth herein and in the
other Financing Documents, each Lender with a Term Loan Tranche 1 Commitment
severally hereby agrees to make to Borrowers a term loan on the Closing Date in
an original aggregate principal amount equal to the Term Loan Tranche 1
Commitment (the “Term Loan Tranche 1”).  Each such Lender’s obligation to fund
the Term Loan Tranche 1 shall be limited to such Lender’s Term Loan Tranche 1
Commitment Percentage, and no Lender shall have any obligation to fund any
portion of any Term Loan required to be funded by any other Lender, but not so
funded.

 

(B)     On the terms and subject to the conditions set forth herein and in the
other Financing Documents, each Lender with a Term Loan Tranche 2 Commitment
severally hereby agrees to make to Borrowers a term loan on a Business Day
occurring within one hundred eighty (180) days of the Term Loan Tranche 2
Activation Date but in any event prior Term Loan Tranche 2 Commitment
Termination Date, in an original aggregate principal amount equal to the Term
Loan Tranche 2 Commitment (the “Term Loan Tranche 2”).  Each such Lender’s
obligation to fund the Term Loan Tranche 2 shall be limited to such Lender’s
Term Loan Tranche 2 Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded.  Unless previously terminated pursuant to the
terms hereof, upon the Term Loan Tranche 2 Commitment Termination Date, the Term
Loan Tranche 2 Commitment shall thereupon automatically be terminated and the
Term Loan Tranche 2 Commitment Amount of each Lender as of such date shall be
reduced by such Lender’s Pro Rata Share of such total reduction in the Term Loan
Commitments; provided that, for the avoidance of doubt, any Loans funded under
Term Loan Tranche 2 prior to such date shall remain outstanding and remain
subject to the terms hereof.

 

(C)     No Borrower shall have any right to reborrow any portion of the Term
Loan that is repaid or prepaid from time to time.  The Term Loan may be funded
in two advances in an aggregate amount not to exceed the Term Loan Commitments.





25

--------------------------------------------------------------------------------

 

 

 

Borrowers shall deliver to Agent a Notice of Borrowing with respect to each
proposed Term Loan advance, such Notice of Borrowing to be delivered, (i) in the
case of a Term Loan Tranche 1 borrowing, no later than noon (Eastern time) two
(2) Business Days prior to such proposed borrowing or (ii) in the case of a Term
Loan Tranche 2 borrowing, no later than noon (Eastern time) fifteen (15) days
(or such shorter period as may be agreed by Agent and the Lenders) prior to such
proposed borrowing.

 

(ii)     Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.

 

(A)     There shall become due and payable, and Borrowers shall repay each Term
Loan through, scheduled payments as set forth on Schedule 2.1 attached
hereto.  Notwithstanding the payment schedule set forth above, the outstanding
principal amount of each Term Loan shall become immediately due and payable in
full on the Termination Date.

 

(B)     There shall become due and payable and Borrowers shall prepay the Term
Loan in the following amounts and at the following times:

 

(i)     Unless Agent shall otherwise consent in writing, on the date on which
any Credit Party (or Agent as loss payee or assignee) receives any casualty
proceeds in excess of $500,000 with respect to assets upon which Agent
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Debt and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Agent shall elect to apply to the Obligations;

 

(ii)     an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;

 

(iii)     unless Agent shall otherwise consent in writing, upon receipt by any
Credit Party of the proceeds of any Asset Disposition (excluding Permitted Asset
Dispositions other than those conducted in reliance of clause (k) of the
definition thereof) that is not made in the Ordinary Course of Business or that
pertains to any Collateral upon which a Borrowing Base is calculated, an amount
equal to one hundred percent (100%) of the net cash proceeds of such asset
disposition (net of out-of-pocket expenses and repayment of secured debt
permitted under clause (c) of the definition of Permitted Debt and encumbering
such asset), or such lesser portion as Agent shall elect to apply to the
Obligations;

 

(iv)     unless Agent shall otherwise consent in writing, upon receipt by any
Credit Party of any extraordinary cash receipts or the cash proceeds from the
incurrence of Debt, an amount equal to one hundred percent (100%) of such net
cash proceeds (net of reasonable out-of-pocket expenses), or such lesser portion
as Agent shall elect to apply to the Obligations; and

 

(v)     upon the termination of all Revolving Loan Commitments and the payment
of the then existing aggregate outstanding principal amount of the Revolving
Loans, the aggregate outstanding Obligations.





26

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $500,000 (other than with
respect to Inventory and any real property, unless Agent shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as prior to the receipt of such proceeds, Borrowers
have delivered to Agent a reinvestment plan detailing such replacement or repair
acceptable to Agent in its reasonable discretion; and (2) proceeds of personal
property asset dispositions that are not made in the Ordinary Course of Business
(other than Intellectual Property, unless Agent shall otherwise elect) or
constituting a Permitted Asset Disposition (other than under clause (k) of the
definition thereof) may be used by Borrowers within one hundred eighty
(180) days from the receipt of such proceeds to purchase new or replacement
assets of comparable value.

 

(C)     Borrowers may from time to time, with at least ten (10) Business Days’
prior written notice to Agent, prepay the Term Loan in whole but not in part;
provided, however, that such prepayment shall be accompanied by any prepayment
fees and exit fees required hereunder.

 

(iii)     All Prepayments.  Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity.  The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan.  Notwithstanding anything to the contrary contained in the foregoing,
in the event that there have been multiple advances under the Term Loan each of
which such advances has a separate amortization schedule of principal payments
under Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be
applied by Agent to reduce and prepay the principal balance of the earliest-made
advance then outstanding in the inverse order of maturity of the scheduled
payments with respect to such advance until such earliest-made advance is paid
in full (and to the extent the total amount of any such partial prepayment shall
exceed the outstanding principal balance of such earliest-made advance, the
remainder of such prepayment shall be applied successively to the remaining
advances under the Term Loan in the direct order of the respective advance dates
in the manner provided for in this sentence).

 

(iv)     LIBOR Rate.

 

(A)     Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.

 

(B)     The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives





27

--------------------------------------------------------------------------------

 

 

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

 

(C)     In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to maintain Loans bearing interest based upon the LIBOR Rate or to
continue such maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender,
(I) in the case of the pro rata share of the Term Loan held by such Lender and
then outstanding, the date specified in such Lender’s notice shall be deemed to
be the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

 

(D)     Anything to the contrary contained herein notwithstanding, neither Agent
nor any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

(b)     Reserved.

 

Section 2.2     Interest, Interest Calculations and Certain Fees.

 

(a)     Interest.  From and following the Closing Date, except as expressly set
forth in this Agreement, Loans and the other Obligations shall bear interest at
the sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise.  Interest on all
other Obligations shall be payable upon demand.

 

(b)     Reserved.

 

(c)     Fee Letter.  In addition to the other fees set forth herein, the
Borrowers agree to pay Agent the fees set forth in the Fee Letter.

 

(d)     Reserved.

 

(e)     Reserved.





28

--------------------------------------------------------------------------------

 

 

 

(f)     Origination Fee.  Contemporaneous with Borrowers execution of this
Agreement, Borrowers shall pay Agent, for the benefit of all Lenders committed
to make Term Loans on the Closing Date, a fee in an amount equal to the Term
Loan Commitment Amount multiplied by one half of one percent (0.5%).  All fees
payable pursuant to this paragraph shall be deemed fully earned when due and
payable and non-refundable as of the Closing Date.

 

(g)     Reserved.

 

(h)     Exit Fee.  Borrowers shall pay to Agent, for the benefit of all Lenders
committed to make Term Loan advances of such tranche of Term Loans, as
compensation for the costs of making funds available to Borrowers under this
Agreement an exit fee (the “Exit Fee”) calculated in accordance with this
subsection and upon the date or dates required under this subsection.  The Exit
Fee shall be an amount equal to four and one quarter percent (4.25%)  multiplied
by the aggregate principal amount of all Term Loans advanced to Borrower under
this Agreement.  Upon any repayment of any portion of any Term Loan (whether
voluntary, involuntary or mandatory) other than scheduled amortization payments
(if any) and the final payment of principal in respect of any tranche of any
Term Loans, a portion of the Exit Fee shall be due in the following
amount:  that percentage which is obtained by dividing the amount prepaid by the
then outstanding principal balance of such tranche of Term Loans.  Any remaining
unpaid amount of the Exit Fee shall be due and payable on the Termination
Date.  All fees payable pursuant to this paragraph shall be deemed fully accrued
and earned as of the Closing Date.

 

(i)     Prepayment Fee.  If any advance under the Term Loan is prepaid at any
time, in whole or in part, for any reason (whether by voluntary prepayment by
Borrowers, by reason of the occurrence of an Event of Default or the
acceleration of the Term Loan, or otherwise), or if the Term Loan shall become
accelerated and due and payable in full, or if the Lenders’ funding obligations
in respect of any unfunded portion of the Term Loan shall terminate prior to the
Maturity Date, Borrowers shall pay to Agent, for the benefit of all Lenders
committed to make Term Loan advances, as compensation for the costs of such
Lenders making funds available to Borrowers under this Agreement, a prepayment
fee (the “Prepayment Fee”) calculated in accordance with this subsection.  The
Prepayment Fee in respect of each of Term Loan Tranche 1 shall be equal to an
amount determined by multiplying the amount being prepaid (or required to be
prepaid, if such amount is greater) by the following applicable percentage
amount:  (x) four percent (4.0%) if such prepayment occurs on or prior to the
first anniversary of the Closing Date, (y) three percent (3.0%) if such
prepayment occurs after the first anniversary of the Closing Date but on or
prior to the second anniversary of the Closing Date and (z) two percent (2.0%)
if such prepayment occurs after the second anniversary of the Closing Date and
prior to the Maturity Date.  The Prepayment Fee in respect of each of Term Loan
Tranche 2 shall be equal to an amount determined by multiplying the amount being
prepaid (or required to be prepaid, if such amount is greater) by the following
applicable percentage amount:  (x) four percent (4.0%) if such prepayment occurs
on or prior to the first anniversary of the Closing Date, (y) three percent
(3.0%) if such prepayment occurs after the first anniversary of the Closing Date
but on or prior to the second anniversary of the Closing Date and (z) two
percent (2.0%) if such prepayment occurs after the second anniversary of the
Closing Date and prior to the Maturity Date.  The Prepayment Fee shall not apply
to or be assessed upon any prepayment made by Borrowers if such payments were
required by Agent to be made pursuant to Section 2.1(a)(ii)(B) subpart
(i) (relating to casualty proceeds), or subpart (ii) (relating to payments
exceeding the Maximum Lawful Rate). All fees payable pursuant to this paragraph
shall be deemed fully earned and non-refundable as of the Closing Date.

 

(j)     Agency Fee.  On the first day of each month, commencing on April 1,
2017, Borrowers shall pay Agent, for its own account and not for the benefit of
any other Lenders, an agency fee of an amount equal to one quarter of one
percent (0.25%) per annum multiplied by the average end-





29

--------------------------------------------------------------------------------

 

 

 

of-day principal balance of Term Loans outstanding during the immediately
preceding month.  The agency fee shall be deemed fully earned when due and
payable and, once paid, shall be non-refundable.

 

(k)     Audit Fees.  Borrowers shall pay to Agent, for its own account and not
for the benefit of any other Lenders, all reasonable fees and expenses in
connection with audits and inspections of Borrowers’ books and records, audits,
valuations or appraisals of the Collateral, audits of Borrowers’ compliance with
applicable Laws and audits in connection with such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to Borrowers.

 

(l)     Wire Fees.   Borrowers shall pay to Agent, for its own account and not
for the account of any other Lenders, on written demand, fees for incoming and
outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

 

(m)     Late Charges.  If payments of principal (other than a final installment
of principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to two percent (2.0%) of each
delinquent payment.

 

(n)     Computation of Interest and Related Fees.  All interest and fees under
each Financing Document shall be calculated on the basis of a 360-day year for
the actual number of days elapsed.  The date of funding of a Loan shall be
included in the calculation of interest.  The date of payment of a Loan shall be
excluded from the calculation of interest.  If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

 

(o)     Automated Clearing House Payments.  If Agent (or its designated servicer
or trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt.  Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting.  In no event shall any such payments be
refunded to Borrowers.

 

Section 2.3     Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.

 

Section 2.4     Reserved.

 

Section 2.5     Reserved.

 

Section 2.6     General Provisions Regarding Payment; Loan Account.

 

(a)     All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off,





30

--------------------------------------------------------------------------------

 

 

 

recoupment or counterclaim.  If any payment hereunder becomes due and payable on
a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension (it
being understood and agreed that, solely for purposes of calculating financial
covenants and computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to any extension thereto).  Any payments received in the Payment
Account before 12:00 Noon (Eastern time) on any date shall be deemed received by
Agent on such date, and any payments received in the Payment Account at or after
12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the
next succeeding Business Day.

 

(b)     Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided,  however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

 

Section 2.7     Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided,  however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.





31

--------------------------------------------------------------------------------

 

 

 

Section 2.8     Taxes; Capital Adequacy.

 

(a)     Any and all payments by or on account of any obligation of Borrowers
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law.  For purposes of this Section 2.8, the term
“applicable law” shall include FATCA.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding for
Indemnified Taxes has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this Section 2.8)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding for Indemnified Taxes been made.

 

(b)     Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.

 

(c)     Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)     Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrowers have not already indemnified the Agent
for such Indemnified Taxes and without limiting the obligation of Borrowers to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.17(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with this Agreement or any
Obligation, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender pursuant to this
Agreement or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this Section 2.8(d).

 

(e)     As soon as practicable after any payment of Taxes by any Borrower to a
Governmental Authority pursuant to this Section 2.8, Borrowers shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

 

(f)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made in connection with this Agreement
or any Obligation shall deliver to Borrower Representative and the Agent, at the
time or times reasonably requested by Borrower Representative or the Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or the Agent as will permit such payments to be made without
withholding





32

--------------------------------------------------------------------------------

 

 

 

or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by Borrower Representative or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
Representative or the Agent as will enable Borrower Representative or the Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.8(g)(i),
(g)(ii) and (g)(iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(g)     Without limiting the generality of the foregoing,

 

(i)     any Lender that is a United States Person shall deliver the Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower
Representative or the Agent), executed copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(ii)     any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower Representative or the Agent), whichever of the following is
applicable:

 

a.     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any Financing Document, executed copies of IRS
Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Financing Document, IRS Form W-8BEN-E or
W-8BEN, as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

b.     executed copies of IRS Form W-8ECI;

 

c.     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) executed copies of
IRS Form W-8BEN-E or W-8BEN, as applicable and (y) a certification to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the IRC, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC, together with such
Other Tax Certification as Agent may reasonably request from time to time; or

 

d.     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or
W-8BEN, as applicable, IRS Form W-9, and/or such Other Tax Certification from
each beneficial owner as Agent may reasonably request, as applicable; provided
that if the Foreign Lender is a





33

--------------------------------------------------------------------------------

 

 

 

partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide
such Other Tax Certification as may be reasonably required by Agent on behalf of
each such direct and indirect partner;

 

(iii)     any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower Representative or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such Other Tax Certification as may be prescribed by applicable law to
permit Borrower Representative or the Agent to determine the withholding or
deduction required to be made; and

 

(iv)     if a payment made to a Lender under any this Agreement would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower Representative and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower Representative or the Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
Other Tax Certification reasonably requested by Borrower Representative or the
Agent as may be necessary for Borrower Representative and the Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.8(f) or (g) expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and the Agent in writing of its legal inability to do so.

 

(h)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.8 (including by the payment of additional amounts
pursuant to this Section 2.8), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.8 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.8 the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any





34

--------------------------------------------------------------------------------

 

 

 

indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)     If any Lender shall determine in its commercially reasonable judgment
that the adoption or taking effect of, or any change in, any applicable Law
regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrowers shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction; provided,  however, that notwithstanding anything in
this Agreement to the contrary, (A) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (B) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

(j)     If any Lender requires compensation under this Section 2.8, or requires
any Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to this Section 2.8, then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (A) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion).  Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(k)     Each party’s obligations under this Section 2.8 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

 

Section 2.9     Appointment of Borrower Representative.

 

(a)     Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to





35

--------------------------------------------------------------------------------

 

 

 

this Agreement and the other Financing Documents.  Agent and Lenders may
disburse the Loans to such bank account of Borrower Representative or a Borrower
or otherwise make such Loans to a Borrower, in each case as Borrower
Representative may designate or direct, without notice to any other
Borrower.  Notwithstanding anything to the contrary contained herein, Agent may
at any time and from time to time require that Loans to or for the account of
any Borrower be disbursed directly to an operating account of such Borrower.

 

(b)     Borrower Representative hereby accepts the appointment by Borrowers to
act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 2.9.  Borrower Representative shall ensure that the disbursement of any
Loans that are at any time requested by or to be remitted to or for the account
of a Borrower, shall be remitted or issued to or for the account of such
Borrower.

 

(c)     Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

 

(d)     Any notice, election, representation, warranty, agreement or undertaking
made or delivered by or on behalf of any Borrower by Borrower Representative
shall be deemed for all purposes to have been made or delivered by such
Borrower, as the case may be, and shall be binding upon and enforceable against
such Borrower to the same extent as if made or delivered directly by such
Borrower.

 

(e)     No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other Financing Documents, and the retiring
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.

 

Section 2.10     Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

 

(a)     Borrowers are defined collectively to include all Persons named as one
of the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that, except as otherwise
provided herein, all of the representations, warranties, covenants, obligations,
conditions, agreements and other terms contained in this Agreement shall be
applicable to and shall be binding upon and measured and enforceable
individually against each Person named as one





36

--------------------------------------------------------------------------------

 

 

 

of the Borrowers herein as well as all such Persons when taken together.  By way
of illustration, but without limiting the generality of the foregoing, the terms
of Section 10.1 of this Agreement are to be applied to each individual Person
named as one of the Borrowers herein (as well as to all such Persons taken as a
whole), such that the occurrence of any of the events described in Section 10.1
of this Agreement as to any Person named as one of the Borrowers herein shall
constitute an Event of Default even if such event has not occurred as to any
other Persons named as the Borrowers or as to all such Persons taken as a whole.

 

(b)     Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

(c)     Agent is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement or by law) and without
affecting the liability of any Borrower hereunder, at any time and from time to
time, to (i) renew, extend or otherwise increase the time for payment of the
Obligations; (ii) with the written agreement of any Borrower, change the terms
relating to the Obligations or otherwise modify, amend or change the terms of
any Note or other agreement, document or instrument now or hereafter executed by
such Borrower and delivered to Agent for any Lender; (iii) accept partial
payments of the Obligations; (iv) take and hold any Collateral for the payment
of the Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Except
as specifically provided in this Agreement or any of the other Financing
Documents, Agent shall have the exclusive right to determine the time and manner
of application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

 

(d)     Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by another Borrower
and delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code;





37

--------------------------------------------------------------------------------

 

 

 

(vi) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of Agent’s claim(s) for repayment of any of the Obligations; or
(vii) any other circumstance other than payment in full of the Obligations which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.

 

(e)     Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full.  As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to Zero
Dollars ($0) through contributions and reimbursements made under the terms of
this Section 2.10(e) or otherwise.

 

Section 2.11     Reserved.

 

Section 2.12     Termination; Restriction on Termination.

 

(a)     Termination by Lenders.  In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.

 

(b)     Termination by Borrowers.  Upon at ten (10) Business Days’ prior written
notice and pursuant to payoff documentation in form and substance satisfactory
to Agent and Lenders, Borrowers may, at their option, terminate this Agreement;
provided, however, that no such termination shall be effective until Borrowers
have complied with Section 2.2 and the terms of any fee letter.  Any notice of
termination given by Borrowers shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans on or
after the termination date stated in such notice.  Borrowers may elect to
terminate this Agreement in its entirety only.  No section of this Agreement or
type of Loan available hereunder may be terminated singly.





38

--------------------------------------------------------------------------------

 

 

 

(c)     Effectiveness of Termination.  All of the Obligations shall be
immediately due and payable upon the Termination Date.  All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(g) and Section 2.2(h) and the
terms of any fee letter resulting from such termination.  Notwithstanding the
foregoing or the payment in full of the Obligations, Agent shall not be required
to terminate its Liens in the Collateral unless, with respect to any loss or
damage Agent may incur as a result of dishonored checks or other items of
payment received by Agent from Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement
satisfactory to Agent, executed by Borrowers and by any Person whose loans or
other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its discretion, may deem necessary to protect Agent and each Lender
from any such loss or damage.

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

Section 3.1     Existence and Power.  Each Credit Party (a) is an entity as
specified on Schedule 3.1 to the Disclosure Letter, (b) is duly organized,
validly existing and in good standing under the laws of the jurisdiction
specified on Schedule 3.1 to the Disclosure Letter and is organized under no
other jurisdiction, (c) has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1 to the Disclosure Letter,
(d) has all powers to own its assets and has powers and all Permits necessary or
desirable in the operation of its business as presently conducted or as proposed
to be conducted, except where the failure to have such Permits could not
reasonably be expected to have a Material Adverse Effect, and (e) is qualified
to do business as a foreign entity in each jurisdiction in which it is required
to be so qualified, which jurisdictions as of the Closing Date are specified on
Schedule 3.1 to the Disclosure Letter, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 3.1 to the Disclosure Letter, no Credit
Party over the five (5) year period preceding the Closing Date, (x) has had any
name other than its current name, or (y) was incorporated or organized under the
laws of any jurisdiction other than its current jurisdiction of incorporation or
organization.

 

Section 3.2     Organization and Governmental Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
the Operative Documents to which it is a party (a) are within its powers,
(b) have been duly authorized by all necessary action pursuant to its
Organizational Documents, (c) require no further action by or in respect of, or
filing with, any Governmental Authority and (d) do not violate, conflict with or
cause a breach or a default under (i) any Law applicable to any Credit Party,
(ii) any of the Organizational Documents of any Credit Party, or (iii) any
agreement or instrument binding upon it, except for such violations, conflicts,
breaches or defaults as could not, with respect to this clause (iii), reasonably
be expected to have a Material Adverse Effect.

 

Section 3.3     Binding Effect.  Each of the Operative Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against





39

--------------------------------------------------------------------------------

 

 

 

such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.  Each Financing Document has been duly executed and
delivered by each Credit Party thereto.

 

Section 3.4     Capitalization.  The authorized equity securities of each of the
Credit Parties as of the Closing Date are as set forth on Schedule 3.4 to the
Disclosure Letter.  All issued and outstanding equity securities of each of the
Credit Parties are duly authorized and validly issued, fully paid and
nonassessable.  All issued and outstanding equity securities of any Subsidiary
of any Credit Party are free and clear of all Liens other than those in favor of
Agent for the benefit of Agent and Lenders, and such equity securities were
issued in compliance with all applicable Laws.  The identity of the holders of
the equity securities of each of the Credit Parties (other than Invuity) and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties as of the Closing Date is set forth on Schedule 3.4 to the
Disclosure Letter.  Except as set forth on Schedule 3.4 to the Disclosure
Letter, as of the Closing Date there are no preemptive or other outstanding
rights, options, warrants, conversion rights or similar agreements or
understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity.

 

Section 3.5     Financial Information.  All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents in all
material respects the financial position of such Credit Party as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments, the absence of footnote disclosures and non-cash
stock-based compensation).  As of the Closing Date, since December 31, 2015,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.6     Litigation.  Except as set forth on Schedule 3.6 to the
Disclosure Letter as of the Closing Date, and except as hereafter disclosed to
Agent in writing, there is no Litigation pending against, or to such Borrower’s
knowledge threatened in writing against any Credit Party or, to such Borrower’s
knowledge, any party to any Operative Document other than a Credit Party that
would reasonably be expected to result in a judgment against any Credit Party or
any Subsidiary thereof for an amount in excess of $200,000.  There is no
Litigation pending that could reasonably be expected to have a Material Adverse
Effect or which in any manner draws into question the validity of any of the
Operative Documents.

 

Section 3.7     Ownership of Property.  Each Borrower and its Subsidiaries are
the lawful sole owner of, has valid and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all material properties and
other material assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person
(except as may have been disposed of in the Ordinary Course of Business or
otherwise in compliance with the terms hereof) and such material properties and
other material assets are not subject to any Liens, other than Permitted Liens.

 

Section 3.8     No Default.  No Event of Default, or to such Borrower’s
knowledge, Default, has occurred and is continuing.  No Credit Party is in
breach or default under or with respect to any contract, agreement, lease or
other instrument to which it is a party or by which its property is bound, which
breach or default could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.9     Labor Matters.  As of the Closing Date, there are no strikes or
other labor disputes pending or, to any Borrower’s knowledge, threatened against
any Credit Party.  Except as could not reasonably be expected to result in a
Material Adverse Effect, (a) hours worked and payments made to the employees of
each Borrower and each of its Subsidiaries have not been in material violation
of the





40

--------------------------------------------------------------------------------

 

 

 

Fair Labor Standards Act or any other applicable Law dealing with such matters
and (b) all payments due from each Borrower and each of its Subsidiaries, or for
which any claim may be made against any of them, on account of wages and
employee and retiree health and welfare insurance and other benefits have been
paid or accrued as a liability on their books, as the case may be.  The
consummation of the transactions contemplated by the Financing Documents and the
other Operative Documents will not give rise to a right of termination or right
of renegotiation on the part of any union under any collective bargaining
agreement to which any Credit Party or any Subsidiary is a party or by which it
is bound.

 

Section 3.10     Regulated Entities.  No Credit Party is regulated as an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company,” all within the meaning of the
Investment Company Act of 1940.

 

Section 3.11     Margin Regulations.  None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

 

Section 3.12     Compliance With Laws; Anti-Terrorism Laws.

 

(a)     Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

 

(b)     None of the Credit Parties and, to the knowledge of the Credit Parties,
none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person.  No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

Section 3.13     Taxes.  All federal and material state and material local tax
returns, reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all federal
and material state and local Taxes (including real property Taxes) and other
charges shown to be due and payable in respect thereof have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for nonpayment thereof.  Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid.  All federal and state returns have
been filed by each Credit Party for all periods for which returns were due with
respect to employee income tax withholding, social security and unemployment
taxes, except to the extent subject to a Permitted Contest, the amounts shown
thereon to be due and payable have been paid or adequate provisions therefor
have been made in each case in all material respects.  For purposes of this





41

--------------------------------------------------------------------------------

 

 

 

Section 3.13, any state or local tax, assessment, deposit or contribution, and
any return with respect thereto, shall not be considered “material” if it is
equal to or less than $50,000 in the aggregate for all taxes.

 

Section 3.14     Compliance with ERISA.

 

(a)     Each ERISA Plan which is intended to be qualified under
Section 401(a) of the Code is so qualified, and each such plan is subject to a
favorable determination or opinion letter issued by the United States Internal
Revenue Service that may be relied on currently. No Credit Party has incurred
liability for any material excise tax under any of Sections 4971 through 5000 of
the Code.

 

(b)     Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
thereof is in compliance with the applicable provisions of ERISA and the
applicable provisions of the Code relating to ERISA Plans and the valid
rules and regulations promulgated from time to time under such
provisions.  During the thirty-six (36) month period prior to the Closing Date
or the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or
Section 430(k) of the Code and no event has occurred that would give rise to a
Lien under Section 4068 of ERISA.  No condition exists or event or transaction
has occurred with respect to any Pension Plan which could result in the
incurrence by any Credit Party of any material liability, fine or
penalty.  Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Credit Party has incurred
liability to the PBGC (other than for current premiums) with respect to any
employee Pension Plan;  all contributions (if any) have been made on a timely
basis to any Multiemployer Plan that are required to be made by any Credit Party
or any other member of the Controlled Group under the terms of such plan or of
any collective bargaining agreement or by applicable Law; no Credit Party nor
any member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Credit Party nor any member of the Controlled Group has
received any notice that any Multiemployer Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan
benefits  or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

Section 3.15     Consummation of Financing Documents; Brokers.   Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Financing Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

 

Section 3.16     Reserved.

 

Section 3.17     Material Contracts.  Except for the Operative Documents and the
other agreements set forth on Schedule 3.17 to the Disclosure Letter, as of the
Closing Date there are no Material Contracts.  The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party), except for such Material Contracts the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect.





42

--------------------------------------------------------------------------------

 

 

 

Section 3.18     Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18 to the Disclosure
Letter:

 

(a)     no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened in writing by any Governmental Authority or
other Person with respect to any (i) alleged violation by any Credit Party of
any Environmental Law, (ii) alleged failure by any Credit Party to have any
Permits required in connection with the conduct of its business or to comply
with the terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

 

(b)     no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, to which any Credit Party has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Materials, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

 

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

 

Section 3.19     Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements, exclusive out-bound license or sublicense
agreements, or other material rights of any Credit Party to use Intellectual
Property (but excluding in-bound licenses of over-the-counter software that is
commercially available to the public), as of the Closing Date and, as updated
pursuant to Section 4.15, is set forth on Schedule 3.19 to the Disclosure
Letter.  Schedule 3.19 to the Disclosure Letter shall be prepared by Borrower in
the form provided by Agent and contain all information required in such
form.  Except for Permitted Licenses, each Credit Party is the sole owner of its
Intellectual Property free and clear of any Liens.  Each patent is valid and
enforceable and no part of the Material Intangible Assets has been judged
invalid or unenforceable, in whole or in part, and to the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party.

 

Section 3.20     Solvency.  After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Financing Documents and
the Affiliated Financing Documents, each Borrower is Solvent and the Credit
Parties, taken as a whole, are Solvent.

 

Section 3.21     Full Disclosure.  None of the information (financial or
otherwise, but excluding any projections and forward-looking statements,
estimates, budgets and industry data of a general nature) furnished by or on
behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Operative Documents (in
each case, taken as a whole and as modified or supplemented by other information
so furnished promptly after the same becomes available) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which such statements were made; it being understood that
all financial projections and forward-looking statements delivered to Agent and
the Lenders by the Credit Parties have been prepared on the basis of the
assumptions stated therein.  Such projections represent the Credit Parties’ best
estimate of the





43

--------------------------------------------------------------------------------

 

 

 

Credit Parties’ future financial performance as of the date of delivery and such
assumptions are believed by the Credit Parties to be fair and reasonable in
light of current business conditions at the time of delivery to the Agent,
provided that it being understood that such projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties, and the Credit Parties can give no assurance that such
projections will be attained, that actual results may differ in a material
manner from such projections and any failure to meet such projections shall not
be deemed to be a breach of any representation or covenant herein.

 

Section 3.22     Organizational Documents.  The rate of interest paid under the
Notes and the method and manner of the calculation thereof do not violate any of
the Organizational Documents or any of the Financing Documents.

 

Section 3.23     Subsidiaries.  Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

 

Section 3.24     Accuracy of Schedules.  All information set forth in the
Schedules to the Disclosure Letter (including Schedule 3.19 to the Disclosure
Letter and Schedule 8.2(a) to the Disclosure Letter) is true, accurate and
complete in all material respects as of the Closing Date and the date of
delivery of the last Compliance Certificate delivered in respect of the last
month of a fiscal quarter, as such Schedules may be updated in accordance with
Section 4.15 (except to the extent such Schedules relate to an earlier date, in
which case such schedules shall be true, accurate and complete in all material
respects as of such earlier date).  All information set forth in the Perfection
Certificate is true, accurate and complete in all material respects as of the
Closing Date.

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1     Financial Statements and Other Reports.  Each Borrower will
deliver to Agent:  (a) as soon as available, but no later than forty-five (45)
days after the last day of each fiscal quarter, a company prepared consolidated
balance sheet, cash flow and income statement covering Borrowers’ and its
Consolidated Subsidiaries’ consolidated operations during the period, prepared
under GAAP, consistently applied, certified by a Responsible Officer and in a
form reasonably acceptable to Agent; (b) [reserved]; (c) as soon as available,
but no later than ninety (90) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Agent in its
reasonable discretion; (d) within five (5) days of delivery or filing thereof,
copies of all statements, reports and notices made available to Borrower’s
security holders in their capacity as such or to any holders of Subordinated
Debt and copies of all reports and other filings made by Borrower with any stock
exchange on which any securities of any Borrower are traded and/or the SEC;
(e) [reserved]; (f) prompt written notice of an event that materially and
adversely affects the value of any material Intellectual Property; (g) within
sixty (60) days after the start of each fiscal year, projections for such fiscal
year, on a quarterly basis; and (h) promptly (and in any event within ten
(10) days of any request therefor) such readily available other budgets, sales
projections, operating plans and other financial information and information,
reports or statements regarding the Borrowers, their business and the Collateral
as Agent may from time to time reasonably request; provided, however, that
reporting related to Regulatory Required Permits and/or Regulatory Reporting
Events shall be governed by Section 4.17.  Each Borrower will, within thirty
(30) days after the last day of each month (except for months ending at the end
of a fiscal quarter, in which case it shall be within forty-five (45) days after
the last day of such month), deliver to Agent, a duly completed Compliance
Certificate signed by a Responsible Officer (a) setting forth calculations
showing monthly cash and cash equivalents of Borrowers and





44

--------------------------------------------------------------------------------

 

 

 

Borrowers and their Consolidated Subsidiaries, (b) certifying that no Event of
Default has occurred and is continuing, and (c) with respect to Compliance
Certificates as of the last month of a fiscal quarter, compliance with the
financial covenant set forth in Article 6 of this Agreement.  Documents required
to be delivered pursuant to this Section 4.1 (to the extent any such documents
are included in materials filed with the SEC) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
Borrower Representative posts such documents, or provides a link thereto, on
Borrower Representative’s website on the Internet at Borrower Representative’s
website address.

 

Section 4.2     Payment and Performance of Obligations.  Each Borrower (a) will
pay and discharge, and cause each Subsidiary to pay and discharge, on a timely
basis as and when due, all of their respective obligations and liabilities,
except for such obligations and/or liabilities (i) that may be the subject of a
Permitted Contest, and (ii) the nonpayment or nondischarge of which could not
reasonably be expected to have a Material Adverse Effect or result in a Lien
against any Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a), pay all material amounts due and
owing in respect of Taxes (including without limitation, payroll and
withholdings tax liabilities) on a timely basis as and when due, and in any case
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for nonpayment thereof, except for Taxes subject a Permitted
Contest, (c) will maintain, and cause each Subsidiary to maintain, in accordance
with GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.  For
purposes of clause 4.2(b) above, Taxes shall not be considered “material” if
they are equal to or less than $100,000 in the aggregate for all such Taxes

 

Section 4.3     Maintenance of Existence.  Each Borrower will preserve, renew
and keep in full force and effect, and will cause each Subsidiary to preserve,
renew and keep in full force and effect, (a) their respective existence and
(b) their respective rights, privileges and franchises necessary or desirable in
the normal conduct of business, except with respect to clauses (a) and (b) above
in connection with a transaction permitted under Section 5.6, and (c) their
respective qualification to do business and good standing in each jurisdiction
except, with respect to clause (b) and this clause (c), where the failure to be
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.4     Maintenance of Property; Insurance.

 

(a)     Each Borrower will keep, and will cause each Subsidiary to keep, all
property necessary in its business in good working order and condition, ordinary
wear and tear excepted.  If all or any part of the Collateral useful or
necessary in its business, or upon which any Borrowing Base is calculated,
becomes damaged or destroyed, each Borrower will, and will cause each Subsidiary
to, promptly and completely repair and/or restore the affected Collateral in a
good and workmanlike manner.

 

(b)     Upon completion of any Permitted Contest, Borrowers shall, and will
cause each Subsidiary to, promptly pay the amount due, if any, and deliver to
Agent proof of the completion of the contest and payment of the amount due, if
any.

 

(c)     Each Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis, covering the repair and replacement
cost of all such property and coverage, business interruption and rent loss
coverages with extended period of indemnity (for the period required by Agent
from time to time) and indemnity for extra expense, in each case without
application of coinsurance and with agreed amount endorsements, (ii) general
liability insurance (including





45

--------------------------------------------------------------------------------

 

 

 

products/completed operations liability coverage), and (iii) such other
insurance coverage, in each case against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons; provided,  however, that, in no event shall such
insurance be in amounts or with coverage less than, or with carriers with
qualifications inferior to, any of the insurance or carriers in existence as of
the Closing Date (or required to be in existence after the Closing Date under a
Financing Document).  All such insurance shall be provided by insurers having an
A.M. Best policyholders rating reasonably acceptable to Agent.

 

(d)     On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance acceptable to
Agent.  Borrowers shall deliver to Agent and the Lenders (i) on the Closing
Date, a certificate from Borrowers’ insurance broker dated such date showing the
amount of coverage as of such date, and that such policies will include
effective waivers (whether under the terms of any such policy or otherwise) by
the insurer of all claims for insurance premiums against all loss payees and
additional insureds and all rights of subrogation against all loss payees and
additional insureds, and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured, assignee and loss payee and that no cancellation, reduction
in amount or material change in coverage thereof shall be effective until at
least thirty (30) days after receipt by each additional insured, assignee and
loss payee of written notice thereof, (ii) on an annual basis, and upon the
request of any Lender through Agent from time to time full information as to the
insurance carried, (iii) within five (5) days of receipt of notice from any
insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by any Borrower, and (v) at
least sixty (60) days prior to expiration of any policy of insurance, evidence
of renewal of such insurance upon the terms and conditions herein required.

 

(e)     In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral.  This
insurance may, but need not, protect such Borrower’s interests.  The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral.  Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement.  If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.

 

Section 4.5     Compliance with Laws and Material Contracts.  Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien other than a Permitted Lien upon a material portion of
the assets of any such Person in favor of any Governmental Authority.

 

Section 4.6     Inspection of Property, Books and Records.  Each Borrower will
keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP; and will permit, and will cause each
Subsidiary to permit, at the sole cost of the applicable Borrower or any





46

--------------------------------------------------------------------------------

 

 

 

applicable Subsidiary, representatives of Agent and of any Lender to visit and
inspect any of their respective properties, to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to verify
the amount and age of the Accounts, the identity and credit of the respective
Account Debtors, to review the billing practices of Borrowers and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants provided that such inspections
shall be limited to twice per year unless an Event of Default has occurred and
is continuing.  Without limiting the foregoing, if Borrowers have previously
reimbursed the agent under the Affiliated Credit Agreement for two
(2) inspections in the applicable calendar year, Borrowers shall not be required
to reimburse Agent for any such inspections conducted hereunder unless an Event
of Default has occurred and is continuing.  In the absence of a Default or an
Event of Default, Agent or any Lender exercising any rights pursuant to this
Section 4.6 shall give the applicable Borrower or any applicable Subsidiary
commercially reasonable prior notice of such exercise.  No notice shall be
required during the existence and continuance of any Default or any time during
which Agent reasonably believes a Default exists.

 

Section 4.7     Use of Proceeds.  Borrowers shall use the proceeds of Loans
solely for (a) transaction fees incurred in connection with the Financing
Documents and the payment in full on the Closing Date of certain existing Debt,
and (b) for working capital needs and general corporate purposes of Borrowers
and their Subsidiaries.  No portion of the proceeds of the Loans will be used
for family, personal, agricultural or household use.

 

Section 4.8     Estoppel Certificates.  After written request by Agent,
Borrowers, within fifteen (15) days and at their expense, will furnish Agent
with a statement, duly acknowledged and certified, setting forth (a) the amount
of the original principal amount of the Notes, and the unpaid principal amount
of the Notes, (b) the rate of interest of the Notes, (c) the date payments of
interest and/or principal were last paid, (d) any offsets or defenses to the
payment of the Obligations, and if any are alleged, the nature thereof, (e) that
the Notes and this Agreement have not been modified or if modified, giving
particulars of such modification, and (f) that there has occurred and is then
continuing no Default or if such Default exists, the nature thereof, the period
of time it has existed, and the action being taken to remedy such
Default.  After written request by Agent which, so long as no Event of Default
has occurred and is continuing, shall be limited to one (1) such request per
twelve (12) month period, Borrowers, within fifteen (15) days and at their
expense, will furnish Agent with a certificate, signed by a Responsible Officer
of Borrowers, updating all of the representations and warranties contained in
this Agreement and the other Financing Documents and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated in accordance with this Agreement from time to
time, are true, accurate and complete as of the date of such certificate (except
to the extent such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true, accurate and
complete in all material respects as of such earlier date).

 

Section 4.9     Notices of Material Contracts, Litigation and Defaults.

 

(a)     Borrower shall provide (i) ten (10) Business Days written notice to
Agent after any Borrower or Subsidiary receives or delivers any notice of
termination or default or similar notice in connection with any Material
Contract and (ii) together with delivery of the next Compliance Certificate
(included as an update to the such any schedule delivered therewith) the
execution of any new Material Contract and/or any new material amendment,
consent, waiver or other modification to any Material Contract not previously
disclosed.  Documents required to be delivered pursuant to this
Section 4.9(a) (to the extent any such documents are included in materials filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which Borrower Representative posts
such documents, or provides a link thereto, on Borrower Representative’s website
on the Internet at Borrower Representative’s website address.





47

--------------------------------------------------------------------------------

 

 

 

(b)     Borrowers shall (i) promptly (but in any event within ten (10) Business
Days) provide written notice to Agent (i) of any litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party which would reasonably be expected to have a Material Adverse Effect with
respect to Borrowers or any other Credit Party or which in any manner calls into
question the validity or enforceability of any Financing Document, (ii) promptly
(but in any event within five (5) Business Days) upon any Borrower becoming
aware of the existence of any Default or Event of Default, (iii) promptly (but
in any event within ten (10) Business Days) of any strikes or other labor
disputes pending or, to any Borrower’s knowledge, threatened against any Credit
Party, (iv) promptly (but in any event within ten (10) Business Days) if there
is any infringement or claim of infringement by any other Person with respect to
any Intellectual Property rights of any Credit Party that could reasonably be
expected to have a Material Adverse Effect, or if there is any claim that could
reasonably be expected to have a Material Adverse Effect by any other Person
that any Credit Party in the conduct of its business is infringing on the
Intellectual Property rights of others, and (v) promptly (but in any event
within ten (10) Business Days) of all returns, recoveries, disputes and claims
that involve more than $100,000.  Borrowers represent and warrant that
Schedule 4.9 to the Disclosure Letter sets forth a complete list of all matters
existing as of the Closing Date for which notice could be required under this
Section and all litigation or governmental proceedings pending or threatened (in
writing) against Borrowers or other Credit Party as of the Closing Date.

 

(c)     Borrower shall, and shall cause each Credit Party, to provide such
further information (including copies of such documentation) as Agent or any
Lender shall reasonably request with respect to any of the events or notices
described in clauses (a) and (b) above.  From the date hereof and continuing
through the termination of this Agreement, Borrower shall, and shall cause each
Credit Party to, make available to Agent and each Lender, without expense to
Agent or any Lender, each Credit Party’s officers, employees and agents and
books, to the extent that Agent or any Lender may deem them reasonably necessary
to prosecute or defend any third-party suit or proceeding instituted by or
against Agent or any Lender with respect to any Collateral or relating to a
Credit Party.

 

Section 4.10     Hazardous Materials; Remediation.

 

(a)     If any release or disposal of Hazardous Materials shall occur or shall
have occurred on any real property or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Materials
and the remediation of such real property or other assets as is necessary to
comply with all Environmental Laws and Healthcare Laws and to preserve the value
of such real property or other assets.  Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Environmental Law and Healthcare Law requiring the performance
at any real property by any Borrower or any other Credit Party of activities in
response to the release or threatened release of a Hazardous Material, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(b)     Borrowers will provide Agent within thirty (30) days after
written  demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s reasonable business determination
that the failure to remove, treat or dispose of any Hazardous Materials or
Hazardous Materials Contamination, or the failure to discharge any such
assessment could reasonably be expected to have a Material Adverse Effect.





48

--------------------------------------------------------------------------------

 

 

 

Section 4.11     Further Assurances.

 

(a)     Each Borrower will, and will cause each Subsidiary to, at its own cost
and expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as Agent or the Required Lenders may from
time to time reasonably request in order to carry out the intent and purposes of
the Financing Documents and the transactions contemplated thereby, including all
such actions to (i) establish, create, preserve, protect and perfect a first
priority Lien (subject only to the Affiliated Intercreditor Agreement and to
Permitted Liens) in favor of Agent for itself and for the benefit of the Lenders
on the Collateral (including Collateral acquired after the date hereof), and
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers, to the extent required hereunder, to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.

 

(b)     Upon receipt of an affidavit of an authorized representative of Agent or
a Lender as to the loss, theft, destruction or mutilation of any Note or any
other Financing Document which is not of public record together with a customary
indemnification from Agent or such Lender in, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

 

(c)     To the extent required by Section 9.2(g)(iv), upon the request of Agent,
Borrowers shall obtain a landlord’s agreement or mortgagee agreement, as
applicable, from the lessor of each leased property or mortgagee of owned
property with respect to any business location where any portion of the
Collateral included in or proposed to be included in the Borrowing Base, or the
records relating to such Collateral and/or software and equipment relating to
such records or Collateral, is stored or located, which agreement or letter
shall be reasonably satisfactory in form and substance to Agent.  Borrowers
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location where any Collateral, or
any records related thereto, is or may be located.

 

(d)     Borrower shall provide Agent with at least ten (10) Business days (or
such shorter period as Agent may accept in its sole discretion) prior written
notice of its intention to create (or to the extent permitted under this
Agreement, acquire) a new Subsidiary.  Upon the formation (or to the extent
permitted under this Agreement, acquisition) of a new Subsidiary, Borrowers
shall (i) pledge, have pledged or cause or have caused to be pledged to Agent
pursuant to a pledge agreement in form and substance satisfactory to Agent, all
of the outstanding shares of equity interests or other equity interests of such
new Subsidiary owned directly or indirectly by any Borrower, along with undated
stock or equivalent powers for ay certificates evidencing such equity interests,
executed in blank; (ii) unless Agent shall agree otherwise in writing, cause any
new Subsidiary to take such other actions (including entering into or joining
any Security Documents) as are necessary or advisable in the reasonable opinion
of Agent in order to grant Agent, acting on behalf of the Lenders, a first
priority Lien (subject to the Affiliated Intercreditor Agreement and Permitted
Liens) on all real and personal property of such Subsidiary in existence as of
such date and in all after acquired property, which first priority Liens are
required to be granted pursuant to this Agreement; (iii) unless Agent shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Agent) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
any new Subsidiary to deliver certified copies of such Subsidiary’s certificate
or articles





49

--------------------------------------------------------------------------------

 

 

 

of incorporation, together with good standing certificates (if available),
by-laws (or other operating agreement or governing documents), resolutions of
the Board of Directors or other governing body, approving and authorize the
execution and delivery of the Security Documents, incumbency certificates and to
execute and/or deliver such other documents and legal opinions or to take such
other reasonable actions as may be requested by Agent, in each case, in form and
substance reasonably satisfactory to Agent.

 

Section 4.12     Reserved.

 

Section 4.13     Power of Attorney.  Each of the authorized representatives of
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following:  (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than three
(3) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, execute in the name of Borrowers any
schedules, assignments, instruments, documents, and statements that Borrowers
are obligated to give Agent under this Agreement; (c) after the occurrence and
during the continuance of an Event of Default, take any action Borrowers are
required to take under this Agreement; (d) after the occurrence and during the
continuance of an Event of Default, do such other and further acts and deeds in
the name of Borrowers that Agent may deem necessary or desirable to enforce any
Account or other Collateral or perfect Agent’s security interest or Lien in any
Collateral; and (e) after the occurrence and during the continuance of an Event
of Default, do such other and further acts and deeds in the name of Borrowers
that Agent may deem necessary or desirable to enforce its rights with regard to
any Account or other Collateral.  This power of attorney shall be irrevocable
and coupled with an interest.

 

Section 4.14     Reserved.

 

Section 4.15     Schedule Updates.  Borrower shall, in the event of any
information in the Schedules to the Disclosure Letter (except such Schedules
that expressly relate to an earlier date) becoming outdated, inaccurate,
incomplete or misleading in any material respect, deliver to Agent, together
with the next Compliance Certificate required to be delivered under this
Agreement with respect to the last month of a fiscal quarter after such event a
proposed update to such Schedule correcting all outdated, inaccurate, incomplete
or misleading information set forth in the Disclosure Letter; provided, however,
(i) with respect to any proposed updates to the Schedules of the Disclosure
Letter involving Permitted Liens, Permitted Debt or Permitted Investments, Agent
will replace the respective Schedule attached thereto with such proposed update
only if such updated information is consistent with the definitions of and
limitations herein pertaining to Permitted Liens, Permitted Debt or Permitted
Investments and (ii) with respect to any proposed updates to such Schedule
referred to in clause (i) above involving other matters, Agent will replace the
applicable portion of such Schedule attached thereto with such proposed update
upon Agent’s approval thereof, such approval not to be unreasonably withheld.

 

Section 4.16     Intellectual Property and Licensing.

 

(a)     Together with each Compliance Certificate required to be delivered
pursuant to Section 4.1 with respect to the last month of a fiscal quarter to
the extent (A) Borrower acquires and/or develops any new Registered Intellectual
Property, or (B) Borrower enters into or becomes bound by any additional
material in-bound license or sublicense agreement, any material additional
exclusive out-bound license or sublicense agreement or other material agreement
with respect to rights in Intellectual Property (other than over-the-counter
software that is commercially available to the public), or (C) there occurs any
other material change in Borrower’s Registered Intellectual Property, in-bound
licenses or sublicenses or





50

--------------------------------------------------------------------------------

 

 

 

exclusive out-bound licenses or sublicenses from that listed on Schedule 3.19 to
the Disclosure Letter or in a previous Compliance Certificate delivered by
Borrower to Agent, together with such Compliance Certificate, deliver to Agent
such updated information.

 

(b)     Borrower shall take such steps as Agent reasonably requests to use
commercially reasonable efforts to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (x) any material in-bound
licenses to be deemed “Collateral” and for Agent to have a security interest in
it that might otherwise be restricted or prohibited by Law or by the terms of
any such license or agreement, whether now existing or entered into in the
future, and (y) Agent to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Agent’s rights and
remedies under this Agreement and the other Financing Documents.

 

(c)     Borrower shall own, or be licensed to use or otherwise have the right to
use, all Material Intangible Assets.  Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Borrower shall at all times conduct its
business without infringement or claim of infringement of any Intellectual
Property rights of others.  Borrower shall (i) protect, defend and maintain the
validity and enforceability of its Material Intangible Assets (ii) promptly
advise Agent in writing of material infringements of its Material Intangible
Assets, or of a material claim of infringement by Borrower on the Intellectual
Property rights of others; and (iii) not allow any of Borrower’s Material
Intangible Assets to be abandoned, invalidated, forfeited or dedicated to the
public or to become unenforceable.  Borrower shall not become a party to, nor
become bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or the Intellectual Property that is the subject thereof.

 

Section 4.17     Regulatory Reporting and Covenants

 

(a)     Borrower shall notify Agent and each Lender promptly, and in any event
within 10 Business Days, after receiving a written notice of or otherwise
becoming aware of or determining that any of the following has occurred and
would reasonably be expected to cause a Material Adverse Effect (each, a
“Regulatory Reporting Event” and collectively, the “Regulatory Reporting
Events”): (i) any Governmental Authority, specifically including the FDA is
conducting or has conducted (A) if applicable, an investigation of any of
Borrower’s or its Subsidiaries’ manufacturing facilities and processes for any
Product which investigation has disclosed any material deficiencies or
violations of Laws and/or the Regulatory Required Permits related thereto or
(B) an investigation of any Regulatory Required Permit (other than routine
reviews in the Ordinary Course of Business), (ii) development, testing, and/or
manufacturing of any Product that is material to the Credit Parties business
(taken as a whole) should cease, (iii) if a Product that is material to the
Credit Parties business (taken as a whole) has been approved for marketing and
sale, any marketing or sales of such Product should cease or such Product should
be withdrawn from the marketplace, (iv) any Regulatory Required Permit has been
revoked or withdrawn, (v)  any Product recalls or voluntary Product withdrawals
from any market (other than discrete batches or lots that are not material in
quantity or amount and are not made in conjunction with a larger recall) have
occurred or (vi) any significant failures in the manufacturing of any Product
such that the amount of such Product successfully manufactured in accordance
with all specifications thereof and the required payments to be made to Borrower
therefor in any quarter shall decrease significantly with respect to the
quantities of such Product and payments produced in the prior quarter.  Borrower
shall provide to Agent or any Lender such further information (including copies
of such documentation) as Agent or any Lender may reasonably request with
respect to any such Regulatory Reporting Event.





51

--------------------------------------------------------------------------------

 

 

 

(b)     Borrower shall, and shall cause each Credit Party to, obtain all
Regulatory Required Permits necessary for compliance in all material respects
with Laws with respect to testing, manufacturing, developing, selling or
marketing of its material Products and shall, and shall cause each Credit Party
to, maintain and comply in all material respects with all such Regulatory
Required Permits, the noncompliance with which could have a Material Adverse
Effect.

 

(c)     If, after the Closing Date, Borrower manufactures, sells, develops,
tests or markets any new Product substantially different than Borrower’s
Products existing on the Closing Date, Borrower shall deliver prior written
notice to Agent of the same (which shall include a brief description of such
material Product).

 

ARTICLE 5 - NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1     Debt; Contingent Obligations.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

 

Section 5.2     Liens.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

 

Section 5.3     Distributions.  No Borrower will, or will permit any Subsidiary
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Distribution, except for Permitted Distributions.

 

Section 5.4     Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, the Affiliated Financing Documents, any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt, and customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 5.6
pending the consummation of such sale and customary non-assignment provisions
and, except in relation to the Liens granted to Agent under the Financing
Documents or to the Affiliated Financing Agent under the Affiliated Financing
Documents, customary negative pledge provisions in contracts entered into in the
Ordinary Course of Business) prohibiting the creation or assumption of any Lien
upon its properties or assets, whether now owned or hereafter acquired, or
(b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (except as provided by the
Financing Documents and the Affiliated Financing Documents, any Subordinated
Debt Documents and customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 5.6) on
the ability of any Subsidiary to:  (i) pay or make Distributions to any Borrower
or any Subsidiary; (ii) pay any Debt owed to any Borrower or any Subsidiary;
(iii) make loans or advances to any Borrower or any Subsidiary; or (iv) transfer
any of its property or assets to any Borrower or any Subsidiary.

 

Section 5.5     Payments and Modifications of Subordinated Debt.  No Borrower
will, or will permit any Subsidiary to, directly or indirectly (a) declare, pay,
make or set aside any amount for payment in respect of Subordinated Debt, except
for payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the





52

--------------------------------------------------------------------------------

 

 

 

Subordination Agreement, (c) declare, pay, make or set aside any amount for
payment in respect of any Debt hereinafter incurred that, by its terms, or by
separate agreement, is subordinated to the Obligations, except for payments made
in full compliance with and expressly permitted under the subordination
provisions applicable thereto, or (d) amend or otherwise modify the terms of any
such Debt if the effect of such amendment or modification is to (i) increase the
interest rate or fees on, or change the manner or timing of payment of, such
Debt, (ii) accelerate or shorten the dates upon which payments of principal or
interest are due on, or the principal amount of, such Debt, (iii) change in a
manner adverse to any Credit Party or Agent any event of default or add or make
more restrictive any covenant with respect to such Debt, (iv) change the
prepayment provisions of such Debt or any of the defined terms related thereto,
(v) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof), or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Debt in a manner adverse to
Borrowers, any Subsidiaries, Agent or Lenders.  Borrowers shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof.

 

Section 5.6     Consolidations, Mergers and Sales of Assets; Change in
Control.  No Borrower will, or will permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person
other than (i) consolidations or mergers among Borrowers, (ii) consolidations or
mergers among a Guarantor and a Borrower so long as the Borrower is the
surviving entity, (iii) consolidations or mergers among Guarantors,
(iv) consolidations or mergers among Subsidiaries that are not Credit Parties
and a Subsidiary that is not a Credit Party into a Borrower or Guarantor, or
(b) consummate any Asset Dispositions other than Permitted Asset
Dispositions.  No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor.

 

Section 5.7     Purchase of Assets, Investments.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly (a) acquire or own any
Investment other than Permitted Investments, (b) make any Acquisition other than
Permitted Acquisitions, or (c) without limiting clauses (a) or (b), acquire any
assets other than in the Ordinary Course of Business.

 

Section 5.8     Transactions with Affiliates.  Except (a) as otherwise disclosed
on Schedule 5.8 to the Disclosure Letter, (b) for Permitted Distributions,
(c) for transactions among the Credit Parties and their Subsidiaries that are
permitted by the Financing Documents, (d) customary indemnification arrangements
and normal and reasonable compensation (including equity-based compensation) and
reimbursement of expenses of officers and directors in the Ordinary Course of
Business, and equity and debt financings with existing investors that are
permitted hereunder and (e) for transactions that are disclosed to Agent in
advance of being entered into and which contain terms that are no less favorable
to the applicable Borrower or any Subsidiary, as the case may be, than those
which might be obtained from a third party not an Affiliate of any Credit Party,
no Borrower will, or will permit any Subsidiary to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of any Borrower.

 

Section 5.9     Modification of Organizational Documents.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.

 

Section 5.10     Modification of Certain Agreements.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (i) amend or otherwise modify
any Material Contract, which amendment or modification in any case:  (a) is
contrary to the terms of this Agreement or any other Financing Document and
(b) could reasonably be expected to be materially adverse to the rights,
interests





53

--------------------------------------------------------------------------------

 

 

 

or privileges of Agent or the Lenders or their ability to enforce the same, or
(ii) without the prior written consent of Agent, amend or otherwise modify any
Affiliated Financing Document.

 

Section 5.11     Conduct of Business.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
to the Disclosure Letter and businesses reasonably related thereto.  No Borrower
will, or will permit any Subsidiary to, other than in the Ordinary Course of
Business, change its normal billing payment and reimbursement policies and
procedures with respect to its Accounts (including, without limitation, the
amount and timing of finance charges, fees and write-offs).

 

Section 5.12     Joint Ventures.  No Borrower will, nor will it permit any
Subsidiary to:

 

(a)     commingle any of its assets (including any bank accounts, cash or cash
equivalents) with the assets of any joint venture;

 

(b)     make any Investment in any joint venture other than Permitted
Investments; or

 

(c)     enter into or own any interest in a joint venture that is not itself a
corporation or limited liability company or other legal entity in respect of
which the equity holders are not liable for the obligations of such entity as a
matter of Law.

 

Section 5.13     Limitation on Sale and Leaseback Transactions.  No Borrower
will, or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

 

Section 5.14     Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.

 

(a)     Except as set forth in Section 5.14(b), no Borrower will, or will permit
any Subsidiary that is a Credit Party to, directly or indirectly, establish any
new Deposit Account or Securities Account without prior written notice to Agent,
and unless Agent, such Borrower or such Subsidiary and the bank, financial
institution or securities intermediary at which the account is to be opened
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement prior to or concurrently with the establishment of such Deposit
Account or Securities Account.

 

(b)     Borrowers represent and warrant that Schedule 5.14 to the Disclosure
Letter lists all of the Deposit Accounts and Securities Accounts of each
Borrower.  The provisions of this Section requiring Deposit Account Control
Agreements shall not apply to (i) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrowers’ employees and identified to Agent by Borrowers as such and
(ii) the SVB Cash Collateral Account (the accounts set forth in clauses (i) and
(ii), collectively, “Excluded Accounts”).

 

(c)     Subject to Section 7.4, at all times that any Obligations or Affiliated
Obligations remain outstanding, Borrower shall maintain one or more separate
Deposit Accounts to hold any and all amounts to be used for payroll, payroll
taxes and other employee wage and benefit payments, and shall not commingle any
monies allocated for such purposes with funds in any other Deposit Account;
provided, however, that the aggregate balance in such accounts does not exceed
the amount necessary to





54

--------------------------------------------------------------------------------

 

 

 

make the immediately succeeding payroll, payroll tax or benefit payment (or such
minimum amount as may be required by any requirement of Law with respect to such
accounts).

 

Section 5.15     Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

Section 5.16     Change in Accounting.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) make any significant change in
financial accounting treatment or reporting practices, except as required by
GAAP or (ii) change the fiscal year or method for determining fiscal quarters of
any Credit Party or of any consolidated Subsidiary of any Credit Party.

 

ARTICLE 6 - FINANCIAL COVENANTS

 

Section 6.1     Additional Defined Terms.   The following additional definitions
are hereby appended to Section 1.1 of this Agreement:

 

“Defined Period” means, for purposes of calculating the minimum Net Revenue for
any given calendar month, the twelve (12) month period immediately preceding any
such calendar month.

 

“Net Revenue” means, for any period, (a) the consolidated gross revenues of
Borrowers and their Subsidiaries generated solely through the commercial sale of
Products by Borrowers and their Subsidiaries during such period, less
(b)(i) trade, quantity and cash discounts allowed by Borrower, (ii) discounts,
refunds, rebates, charge backs, retroactive price adjustments and any other
allowances which effectively reduce net selling price, (iii) product returns and
allowances, (iv) allowances for shipping or other distribution expenses,
(iv) set-offs and counterclaims, and (v) any other similar and customary
deductions used by Borrower in determining net revenues, all, in respect of
(a) and (b), as determined in accordance with GAAP and in the Ordinary Course of
Business.

 

Section 6.2     Minimum Net Revenue.  Borrower shall not permit Net Revenue for
any Defined Period, as tested quarterly, to be less than the minimum amount set
forth on Schedule 6.2 attached hereto for such Defined Period.  A breach of a
financial covenant contained in this Section 6.2 shall be deemed to have
occurred as of the last day of any specified Defined Period, regardless of when
the financial statements reflecting such breach are delivered to Agent.





55

--------------------------------------------------------------------------------

 

 

 

Section 6.3     Evidence of Compliance.  Borrowers shall furnish to Agent, in
connection with the Compliance Certificate required by Section 4.1, evidence of
(x) monthly, the monthly cash and cash equivalents of Borrowers and Borrowers
and their Consolidated Subsidiaries, and (y) quarterly, with respect to the last
month of a fiscal quarter, of Borrowers’ compliance with the covenants in this
Article.  Quarterly, the Compliance Certificate shall include, without
limitation, a statement and report, in form and substance reasonably
satisfactory to Agent, detailing Borrowers’ calculations with respect to
compliance with the covenant in this Article.  If reasonably  requested by
Agent, Borrowers shall provide back-up documentation (including, without
limitation, bank statements, invoices, receipts and other evidence of costs
incurred during such quarter as Agent shall reasonably require) evidencing the
propriety of such calculations.

 

ARTICLE 7 - CONDITIONS

 

Section 7.1     Conditions to Closing.  The obligation of each Lender to make
the initial Loans on the Closing Date shall be subject to the receipt by Agent
of each agreement, document and instrument set forth on the closing checklist
prepared by Agent or its counsel, each in form and substance satisfactory to
Agent, and such other closing deliverables reasonably requested by Agent and
Lenders, and to the satisfaction of the following conditions precedent, each to
the satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:

 

(a)     the payment of all fees, expenses and other amounts due and payable
under each Financing Document; and

 

(b)     since December 31, 2015 the absence of any material adverse change in
any aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party, or any event or condition which
could reasonably be expected to result in such a material adverse change.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

Section 7.2     Conditions to Each Loan.  The obligation of the Lenders to make
a Loan or an advance in respect of any Loan, is subject to the satisfaction of
the following additional conditions:

 

(a)     receipt by Agent of a Notice of Borrowing;

 

(b)     the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

 

(c)     for Loans made on the Closing Date, the fact that the representations
and warranties of each Credit Party contained in the Financing Documents shall
be true, correct and complete on and as of the Closing Date, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or





56

--------------------------------------------------------------------------------

 

 

warranty shall be true and correct as of such earlier date;

 

(d)     for Loans made after the Closing Date, the fact that the representations
and warranties of each Credit Party contained in the Financing Documents shall
be true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

 

(e)     the fact that no material adverse change in the condition (financial or
otherwise), properties, business, or operations of Borrowers or any other Credit
Party shall have occurred and be continuing with respect to Borrowers or any
Credit Party since the date of this Agreement;

 

(f)     in the case of any borrowing of the Term Loan Tranche 2, Agent has
received a duly executed Notice of Borrowing at least fifteen (15) days prior to
such proposed borrowing;

 

(g)     in the case of any borrowing of the Term Loan Tranche 2, the Term Loan
Tranche 2 Activation Date shall have occurred and Agent shall have received such
document, agreement and/or instrument, opinions and certificates as it may have
reasonably requested prior to funding; and

 

(h)     the continued compliance by Borrowers with all of the terms, covenants
and conditions of Article 8 and, unless Agent shall elect otherwise from time to
time, the absence of any fact, event or circumstance for which Borrower is
required to give Agent notice under Article 8.

 

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).

 

Section 7.3     Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and
(c) below against Borrowers and any other Credit Party, the results of which are
to be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds:  (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

 

Section 7.4     Post-Closing Requirements.  Borrowers shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance reasonably satisfactory to Agent.

 

ARTICLE 8 — REGULATORY MATTERS

 

Section 8.1     Reserved.

 

Section 8.2     Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make credit accommodations contemplated hereby,
Borrowers hereby represent and warrant to Agent and each Lender as follows:





57

--------------------------------------------------------------------------------

 

 

 

(a)     Disclosure. As of the Closing Date, all of Borrower’s material
commercialized Products and other material Products are listed on Schedule
8.2(a) to the Disclosure Letter.  All of Borrower’s Regulatory Required Permits
(limited to those Regulatory Required Permits the loss of which would reasonably
be expected to have a Material Adverse Effect) are listed on Schedule 8.2(a) to
the Disclosure Letter (as updated from time to time pursuant to Section 4.15).

 

(b)     Permits.  Borrowers have (i) each material Permit and other material
rights from, and have made all material declarations and filings with, all
applicable Governmental Authorities, all self-regulatory authorities and all
courts and other tribunals that are necessary to engage in the ownership,
management and operation of the business or the assets of any Borrower, and
(ii) no knowledge that any Governmental Authority is considering suspending or
revoking any Permit the loss of which would reasonably be expected to have a
Material Adverse Effect. Borrower has delivered to Agent a copy of all Permits
requested by Agent as of the date hereof or to the extent requested by Agent
pursuant to Section 4.17.  All such Permits are valid and in full force and
effect and Borrowers are in material compliance with the terms and conditions of
all such Permits, except where failure to be in such compliance or for a Permit
to be valid and in full force and effect would not reasonably be expected to
have a Material Adverse Effect.

 

(c)     Regulatory Required Permits.  With respect to any Product or service,
(i) Borrower and its Subsidiaries have received, and such Product or service is
the subject of, all Regulatory Required Permits needed in connection with the
testing, manufacture, marketing or sale of such Product or conduct of such
service as currently being conducted by or on behalf of Borrowers, and have
provided Agent and each Lender with all notices and other information required
by Section 4.17, and no Borrower has received any written notice from any
applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is conducting a material investigation of any such
Regulatory Required Permit or approval or that any such Regulatory Required
Permit has been revoked or withdrawn, nor has any such Governmental Authority
issued any final and binding order or recommendation stating that such marketing
or sales of such Product or conduct of such service cease or that such Product
or service be withdrawn from the marketplace, and (ii) such Product is being
tested, manufactured, marketed or sold, as the case may be, in material
compliance with all applicable Laws and Regulatory Required Permits, and
Borrower has not received any written notice from any applicable Governmental
Authority, specifically including the FDA, that such Governmental Authority is
conducting a material investigation of (A) Borrower’s manufacturing facilities
and processes for such Product which have disclosed any material deficiencies or
violations of Laws (including Healthcare Laws) and/or the Regulatory Required
Permits related to the manufacture of such Product, or (B) any such Regulatory
Required Permit or that any such Regulatory Required Permit has been revoked or
withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that the development, testing and/or manufacturing of
such Product by Borrower should cease.

 

(d)     Healthcare and Regulatory Events.  Except as set forth in Schedule
8.2(d) to the Disclosure Letter:

 

(i)     None of the Borrowers are in violation of any Healthcare Laws, except
where any such violation would not reasonably be expected to have a Material
Adverse Effect.

 

(ii)     As of the Closing Date, there have been no Regulatory Reporting Events.

 

(iii)     No Borrower is participating in any Third Party Payor Program.

 

(iv)     To each Borrower’s knowledge, none of such Borrower’s officers,
directors, employees, shareholders, agents or affiliates has made an untrue
statement of material





58

--------------------------------------------------------------------------------

 

 

 

fact or fraudulent statement to the FDA or failed to disclose a material fact
required to be disclosed to the FDA, committed an act, made a statement, or
failed to make a statement that could reasonably be expected to provide a basis
for the FDA to invoke its policy respecting “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities,” set forth in 56 Fed.
Regulation 46191 (September 10, 1991).

 

(v)     Borrower has not received any written notice that any Governmental
Authority, including without limitation the FDA, the Office of the Inspector
General of HHS or the United States Department of Justice has commenced or
threatened to initiate any action against a Credit Party, any action to enjoin a
Credit Party, their officers, directors, employees, shareholders or their agents
and Affiliates, from conducting their businesses at any facility owned or used
by them or for any material civil penalty, injunction, seizure or criminal
action.

 

(vi)     Except as would not reasonably be expected to result in a Material
Adverse Effect, Borrower has not received from the FDA a Warning Letter,
Form FDA-483, “Untitled Letter,” other correspondence or notice setting forth
alleged violations of laws and regulations enforced by the FDA or any comparable
correspondence from any foreign, state or local authority responsible for
regulating medical device products and establishments, or any comparable
correspondence from any foreign counterpart of the FDA or any comparable
correspondence from any foreign counterpart of any state or local authority with
regard to any Product or the manufacture, processing, packing, or holding
thereof.

 

(vii)     Except as would not reasonably be expected to result in a Material
Adverse Effect, Borrower has not engaged in any Recalls, Market Withdrawals, or
other forms of product retrieval from the marketplace of any Products.

 

(viii)     Except as would not reasonably be expected to result in a Material
Adverse Effect, each Product (a) is not adulterated or misbranded within the
meaning of the FDCA; (b) is not an article prohibited from introduction into
interstate commerce under the provisions of Sections 404, 505 or 512 of the
FDCA; and (c) each Product in commercial distribution has been manufactured,
imported, possessed, owned, warehoused, marketed, promoted, sold, labeled,
furnished, distributed and marketed and each service has been conducted in
accordance with all applicable Permits and Laws; and (d) has been and/or shall
be manufactured in accordance with Quality System regulations set forth at 21
CFR 820.

 

(e)     Proceedings.  No Borrower or any Subsidiary thereof is subject to any
proceeding, suit or, to Borrowers’ knowledge, investigation by any Governmental
Authority which would have a Material Adverse Effect.

 

Section 8.3     Healthcare Operations.

 

(a)     Borrower will timely file or cause to be timely filed (after giving
effect to any extension duly obtained), all notifications, reports, submissions,
Permit renewals and reports (other than cost reports as provided in
Section 8.3(a)(ii) below) of every kind whatsoever required by Healthcare Laws
(which reports will be materially accurate and complete in all respects and not
misleading in any material respect).

 

(b)     Borrower will maintain in full force and effect  all Permits necessary
under Healthcare Laws to carry on the business of Borrowers as it is conducted
on the Closing Date.





59

--------------------------------------------------------------------------------

 

 

 

(c)     Except as would not reasonably be expected to result in a Material
Adverse Effect, Borrower will not suffer or permit to occur any rescission,
withdrawal, revocation, amendment or modification of or other alteration to the
nature, tenor or scope of any Regulatory Required Permit in any material
respect.

 

In connection with the development, testing, manufacture, marketing or sale of
each and any Product by any Borrower, Borrower shall comply with all Regulatory
Required Permits at all times issued by any Governmental Authority, specifically
including the FDA, with respect to such development, testing, manufacture,
marketing or sales of such Product by Borrower as such activities are at any
such time being conducted by Borrower, except, in each case, to the extent a
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

ARTICLE 9 - SECURITY AGREEMENT

 

Section 9.1     Generally.  As security for the payment and performance of the
Obligations, and for the payment and performance of all obligations under the
Affiliated Financing Documents (if any) and without limiting any other grant of
a Lien and security interest in any Security Document, Borrowers hereby
collaterally assign and grant to Agent, for the benefit of itself and Lenders,
and, subject only to the Affiliated Intercreditor Agreement and Permitted Liens
that may have priority as a matter of applicable Law, a continuing first
priority Lien on and security interest in, upon, and to the personal property
set forth on Schedule 9.1 attached hereto and made a part hereof.

 

Section 9.2     Representations and Warranties and Covenants Relating to
Collateral.

 

(a)     The security interest granted pursuant to this Agreement constitutes a
valid and, to the extent such security interest is required to be perfected by
this Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2(b) to the Disclosure Letter (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
Agent in completed and duly authorized form), (ii) with respect to any Deposit
Account, the execution of Deposit Account Control Agreements, (iii) in the case
of letter-of-credit rights that are not supporting obligations of Collateral,
the execution of a contractual obligation granting control to Agent over such
letter-of-credit rights, (iv) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to Agent over such electronic
chattel paper, (v) in the case of all certificated stock, debt instruments and
investment property, the delivery thereof to Agent of such certificated stock,
debt instruments and investment property consisting of instruments and
certificates, in each case properly endorsed for transfer to Agent or in blank,
(vi) in the case of all investment property not in certificated form, the
execution of control agreements with respect to such investment property and
(vii) in the case of all other instruments and tangible chattel paper that are
not certificated stock, debt instructions or investment property, the delivery
thereof to Agent of such instruments and tangible chattel paper.  Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens.  Except to the extent not required pursuant to the terms of
this Agreement, all actions by each Credit Party necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken.

 

(b)     Schedule 9.2(b) to the Disclosure Letter sets forth (i) each chief
executive office and principal place of business of each Borrower and each of
their respective Subsidiaries, and (ii) as of the Closing Date, all of the
addresses (including all warehouses) at which any of the Collateral is located
and/or books and records of Borrowers regarding any Collateral or any of
Borrower’s assets, liabilities, business operations or financial condition are
kept, which such Schedule 9.2(b) to the Disclosure Letter





60

--------------------------------------------------------------------------------

 

 

 

indicates in each case which Borrower(s) have Collateral and/or books located at
such address, and, in the case of any such address not owned by one or more of
the Borrowers(s) where the net book value of the Collateral at such location
exceeds $250,000, indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

 

(c)     Without limiting the generality of Section 3.2, as of the Closing Date,
except as indicated on Schedule 3.19 to the Disclosure Letter and pursuant to
applicable Law with respect to any rights of any Borrower as a licensee under
any license of material Intellectual Property (other than commercially available
software) owned by another Person, and except for the filing of financing
statements under the UCC, no authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority or consent of any other
Person is required for (i) the grant by each Borrower to Agent of the security
interests and Liens in the Collateral provided for under this Agreement and the
other Security Documents (if any), or (ii) the exercise by Agent of its rights
and remedies with respect to the Collateral provided for under this Agreement
and the other Security Documents or under any applicable Law, including the UCC
and neither any such grant of Liens in favor of Agent or exercise of rights by
Agent shall violate or cause a default under any material license agreement
between any Borrower and any other Person relating to any such collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any material Intellectual Property (other than
commercially available software), whether owned by such Borrower or any other
Person.

 

(d)     As of the Closing Date, except as set forth on Schedule 9.2(d) to the
Disclosure Letter, no Borrower has any ownership interest in any Chattel Paper
(as defined in Article 9 of the UCC), letter of credit rights, commercial tort
claims, Instruments, documents or investment property (other than Permitted
Investments), and Borrowers shall give notice to Agent promptly (but in any
event not later than the delivery by Borrowers of the next Compliance
Certificate required pursuant to Section 4.1 above) upon the acquisition by any
Borrower of any such Chattel Paper, letter of credit rights with a value in
excess of $500,000, commercial tort claims with a value in excess of
$500,000, Instruments with a value in excess of $500,000, documents or other
investment property with a value in excess of $500,000.  No Person other than
Agent or (if applicable) any Lender has “control” (as defined in Article 9 of
the UCC) over any Deposit Account  (other than the SVB Cash Collateral Account),
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained.

 

(e)     Borrowers shall not, and shall not permit any Credit Party to, take any
of the following actions or make any of the following changes unless Borrowers
have given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule to the Disclosure Letter impacted by such
change) and have executed any and all documents, instruments and agreements and
taken any other actions which Agent may request after receiving such written
notice in order to protect and preserve the Liens, rights and remedies of Agent
with respect to the Collateral:  (i) change the legal name or organizational
identification number of any Borrower as it appears in official filings in the
jurisdiction of its organization, (ii) change the jurisdiction of incorporation
or formation of any Borrower or Credit Party or allow any Borrower or Credit
Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Borrower or Credit Party, or change the type of entity
that it is, or (iii) change its chief executive office, principal place of
business, or the location of its books and records or move any Collateral to or
place any Collateral on any location that is not then listed on the Schedules to
the Disclosure Letter and/or establish any business location at any location
that is not then listed on the Schedules to the Disclosure Letter.





61

--------------------------------------------------------------------------------

 

 

 

(f)     Borrowers shall not adjust, settle or compromise the amount or payment
of any Account, or release wholly or partly any Account Debtor, or allow any
credit or discount thereon (other than adjustments, settlements, compromises,
credits and discounts in the Ordinary Course of Business, made while no Event of
Default exists) without the prior written consent of Agent.  Without limiting
the generality of this Agreement or any other provisions of any of the Financing
Documents relating to the rights of Agent after the occurrence and during the
continuance of an Event of Default, Agent shall have the right at any time after
the occurrence and during the continuance of an Event of Default
to:  (i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

 

(g)     Without limiting the generality of Sections 9.2(c) and 9.2(e):

 

(i)     Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments with a value in excess of $500,000 and documents owned by any
Borrower and constituting part of the Collateral duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to Agent.  Borrowers shall provide Agent with “control”
(as defined in Article 9 of the UCC) of all electronic Chattel Paper owned by
any Borrower and constituting part of the Collateral by having Agent identified
as the assignee on the records pertaining to the single authoritative copy
thereof and otherwise complying with the applicable elements of control set
forth in the UCC.  Borrowers also shall deliver to Agent all security agreements
securing any such Chattel Paper and securing any such Instruments.  Borrowers
will mark conspicuously all such Chattel Paper and all such Instruments and
documents with a legend, in form and substance satisfactory to Agent, indicating
that such Chattel Paper and such instruments and documents are subject to the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Security Documents.  Borrowers shall comply with all the
provisions of Section 5.14 with respect to the Deposit Accounts and Securities
Accounts of Borrowers.

 

(ii)     Borrowers shall deliver to Agent all letters of credit in excess of
$500,000 on which any Borrower is the beneficiary and which give rise to letter
of credit rights owned by such Borrower which constitute part of the Collateral
in each case duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to
Agent.  Borrowers shall take any and all actions as may be necessary or
desirable, or that Agent may request, from time to time, to cause Agent to
obtain exclusive “control” (as defined in Article 9 of the UCC) of any such
letter of credit rights in a manner acceptable to Agent.

 

(iii)     Borrowers shall promptly advise Agent upon any Borrower becoming aware
that it has any interests in any commercial tort claim with a value in excess of
$500,000 that constitutes part of the Collateral, which such notice shall
include descriptions of the events and circumstances giving rise to such
commercial tort claim and the dates such events and circumstances occurred, the
potential defendants with respect such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrowers shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

 

(iv)     Subject to Section 7.4, except for Inventory where the net book value
of such Collateral at such location is less than $250,000, no Inventory or other
Collateral and no





62

--------------------------------------------------------------------------------

 

 

 

books and records and/or software and equipment of the Borrowers regarding any
of the Collateral or any of the Borrower’s assets, liabilities, business
operations or financial condition shall at any time be located at any leased
location or in the possession or control of any warehouse, consignee, bailee or
any of Borrowers’ agents or processors, without prior written notice to Agent
and the receipt by Agent, of landlord waivers, or bailee waivers (as applicable)
satisfactory to Agent prior to the commencement of such lease or of such
possession or control (as applicable).  Borrower has notified Agent that
Collateral and books and records are currently located at the locations set
forth on Schedule 9.2(b) (as updated from time to time pursuant to Section 4.15)
to the Disclosure Letter.  Borrowers shall, for any location holding Collateral
with a net book value in excess of $250,000 (or $1,000,000 in the aggregate with
respect to all such locations), upon the request of Agent, notify any such
landlord, warehouse, consignee, bailee, agent or processor of the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Security Documents, instruct such Person to hold all such Collateral for Agent’s
account subject to Agent’s instructions and shall obtain an acknowledgement from
such Person that such Person holds the Collateral for Agent’s benefit.

 

(v)     Borrowers shall cause all equipment and other tangible Personal Property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs and replacements in
connection therewith that are necessary or desirable to such end.  Upon request
of Agent, Borrowers shall promptly deliver to Agent any and all certificates of
title, applications for title or similar evidence of ownership of all such
tangible Personal Property with an aggregate value in excess of $500,000 and
shall cause Agent to be named as lienholder on any such certificate of title or
other evidence of ownership.  Borrowers shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

 

(vi)     Each Borrower hereby authorizes Agent to file without the signature of
such Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral.  Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

(vii)     As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such reasonable steps as may be necessary
or desirable, or that Agent may reasonably request, to comply with any such
applicable Law.





63

--------------------------------------------------------------------------------

 

 

 

(viii)     Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

 

ARTICLE 10 - EVENTS OF DEFAULT

 

Section 10.1     Events of Default.  For purposes of the Financing Documents,
the occurrence of any of the following conditions and/or events, whether
voluntary or involuntary, by operation of law or otherwise, shall constitute an
“Event of Default”:

 

(a)     (i) any Credit Party shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, or (ii) there shall occur any default in the performance
of or compliance with any of the following sections of this Agreement:
Section 4.1, Section 4.2(b), Section 4.4(c), Section 4.6, 4.15, 4.16, 4.17,
Article 5, Article 6 or Article 8;

 

(b)     any Credit Party defaults in the performance of or compliance with any
term contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(15) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

 

(c)     any representation, warranty, certification or statement made by any
Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any material respect (if such representation,
warranty, certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

 

(d)     (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having an individual principal amount in
excess of $500,000 or having an aggregate principal amount in excess of $500,000
to become or be declared due prior to its stated maturity, or (ii) the
occurrence of any breach or default under any terms or provisions of any
Subordinated Debt Document or under any agreement subordinating the Subordinated
Debt to all or any portion of the Obligations or the occurrence of any event
requiring the prepayment of any Subordinated Debt;

 

(e)     any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(f)     an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it





64

--------------------------------------------------------------------------------

 

 

 

or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of forty-five (45) days; or an order for
relief shall be entered against any Credit Party or any Subsidiary of a Borrower
under applicable federal bankruptcy, insolvency or other similar law in respect
of (i) bankruptcy, liquidation, winding-up, dissolution or suspension of general
operations, (ii) composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations, or (iii) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of such Credit Party or
Subsidiary;

 

(g)     (i) institution of any steps by any Person to terminate a Pension Plan
if as a result of such termination any Credit Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$500,000, (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA or
Section 430(k) of the Code or an event occurs that could reasonably be expected
to give rise to a Lien under Section 4068 of ERISA, or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $500,000;

 

(h)     one or more judgments or orders for the payment of money (not paid or
fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,000,000 shall be rendered against any or
all Credit Parties and either (i) enforcement proceedings shall have been
commenced and not stayed by any creditor upon any such judgments or orders, or
(ii) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, or a dismissal shall not be in effect;

 

(i)     any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and perfected Lien on all of the Collateral purported to
be encumbered thereby (other than solely as a result of any action or inaction
of Agent or Lenders provided that such action or inaction is not caused by a
Credit Party’s failure to comply with the terms of the Financing Documents),
subject to no prior or equal Lien except Permitted Liens, or any Credit Party
shall so assert;

 

(j)     the institution by any Governmental Authority of criminal proceedings
against any Credit Party;

 

(k)     a default or event of default occurs under any Guarantee of any portion
of the Obligations that is not cured or waived within any applicable grace
period;

 

(l)     any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

 

(m)     if any Borrower is or becomes an entity whose equity is registered with
the SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;





65

--------------------------------------------------------------------------------

 

 

 

(n)     the occurrence of a Material Adverse Effect;

 

(o)     (i) the voluntary withdrawal or institution of any action or proceeding
by the FDA or similar Governmental Authority to order the withdrawal of any
Product or Product category from the market or to enjoin Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries from
manufacturing, marketing, selling or distributing any Product or Product
category, (ii) the institution of any action or proceeding by the FDA, or any
other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Regulatory Required Permit held by Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries, which, in each case, has or
could reasonably be expected to result in Material Adverse Effect,  (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by the FDA, or any other Governmental Authority
which has or could reasonably be expected to result in a Material Adverse
Effect, or (iv) the occurrence of adverse test results in connection with a
Product which could result in Material Adverse Effect;

 

(p)     any Credit Party defaults under or breaches any Material Contract (after
any applicable grace period contained therein), or a Material Contract shall be
terminated by a third party or parties party thereto prior to the expiration
thereof and such termination is materially adverse to the Credit Parties, or
there is a loss of a material right of a Credit Party under any Material
Contract to which it is a party;

 

(q)     there shall occur any default or event of default under the Affiliated
Financing Documents;

 

(r)     the introduction of, or any change in, any law or regulation governing
or affecting the healthcare industry, including, without limitation, any
Healthcare Laws, which could reasonably be expected to have a material adverse
effect on Borrowers’ business, condition (financial or otherwise), prospects or
properties; or

 

(s)     any of the Operative Documents shall for any reason fail to constitute
the valid and binding agreement of any party thereto, or any Credit Party shall
so assert, in each case, unless such Operative Document terminates pursuant to
the terms and conditions thereof without any breach or default thereunder by any
Credit Party thereto.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2     Acceleration and Suspension or Termination of Term Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided,  however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Term Loan Commitment and
the obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall





66

--------------------------------------------------------------------------------

 

 

 

become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

 

Section 10.3     UCC Remedies.

 

(a)     Upon the occurrence of and during the continuance of an Event of
Default, Agent, in addition to all other rights, options, and remedies granted
to Agent under this Agreement or at law or in equity, may exercise, either
directly or through one or more assignees or designees, all rights and remedies
granted to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

 

(i)     the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

 

(ii)     the right to (by its own means or with judicial assistance) enter any
of Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

 

(iii)     the right to require Borrowers at Borrowers’ expense to assemble all
or any part of the Collateral and make it available to Agent at any place
designated by Lender;

 

(iv)     the right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Agent and to receive,
open and dispose of all mail addressed to any Borrower; and/or

 

(v)     the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

 

(b)     Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or





67

--------------------------------------------------------------------------------

 

 

 

which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released.  Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral.  Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

 

(c)     Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection
(c) shall be a power coupled with an interest and cannot be revoked.

 

(d)     Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, upon the occurrence and during the continuance of
an Event of Default, without charge, Borrowers’ labels, mask works, rights of
use of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Article, Borrowers’ rights under all licenses
(whether as licensor or licensee) and all franchise agreements inure to Agent’s
and each Lender’s benefit, subject to any rights of third-party licensors or
licensees, as applicable.

 

Section 10.4     Reserved.

 

Section 10.5     Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
two percent (2.0%) per annum in excess of the rates otherwise payable under this
Agreement; provided, however, that in the case of any Event of Default specified
in Section 10.1(e) or 10.1(f) above, such default rates shall apply immediately
and automatically without the need for any election or action of any kind on the
part of Agent or any Lender.

 

Section 10.6     Setoff Rights.  During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s





68

--------------------------------------------------------------------------------

 

 

 

Affiliates at any of its offices for the account of such Borrower or any of its
Subsidiaries (regardless of whether such balances are then due to such Borrower
or its Subsidiaries), and (b) other property at any time held or owing by such
Lender to or for the credit or for the account of such Borrower or any of its
Subsidiaries, against and on account of any of the Obligations; except that no
Lender shall exercise any such right without the prior written consent of
Agent.  Any Lender exercising a right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations.  Each Borrower agrees, to the fullest extent
permitted by law, that any Lender and any of such Lender’s Affiliates may
exercise its right to set off with respect to the Obligations as provided in
this Section 10.6.

 

Section 10.7     Application of Proceeds.

 

(a)     Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, each
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
such Borrower or any Guarantor of all or any part of the Obligations, and, as
between Borrowers on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.

 

(b)     Following the occurrence and continuance of an Event of Default, but
absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.

 

(c)     Notwithstanding anything to the contrary contained in this Agreement, if
an Acceleration Event shall have occurred, and so long as it continues, Agent
shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in the
following order:  first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding; and fifth to any other indebtedness or obligations of
Borrowers owing to Agent or any Lender under the Financing Documents. Any
balance remaining shall be delivered to Borrowers or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.  In carrying out the foregoing, (y) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its Pro Rata
Share of amounts available to be applied pursuant thereto for such category.

 

Section 10.8     Waivers.

 

(a)     Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Borrower waives:  (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at





69

--------------------------------------------------------------------------------

 

 

 

any time held by Lenders on which any Borrower may in any way be liable, and
hereby ratifies and confirms whatever Lenders may lawfully do in this regard;
(ii) all rights to notice and a hearing prior to Agent’s or any Lender’s taking
possession or control of, or to Agent’s or any Lender’s replevy, attachment or
levy upon, any Collateral or any bond or security which might be required by any
court prior to allowing Agent or any Lender to exercise any of its remedies; and
(iii) the benefit of all valuation, appraisal and exemption Laws.  Each Borrower
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.

 

(b)     Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender and made in accordance with the terms of any Financing Document;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents and made in accordance
with the terms of any Financing Document, and to any substitution, exchange or
release of the Collateral, or any part thereof, with or without substitution,
and agrees to the addition or release of any Borrower, endorsers, guarantors, or
sureties, or whether primarily or secondarily liable, without notice to any
other Borrower and without affecting its liability hereunder; (iii) agrees that
its liability shall be unconditional and without regard to the liability of any
other Borrower, Agent or any Lender for any tax on the indebtedness; and (iv) to
the fullest extent permitted by law, expressly waives the benefit of any statute
or rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.

 

(c)     To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

(d)     Without limiting the generality of anything contained in this Agreement
or the other Financing Documents, each Borrower agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.





70

--------------------------------------------------------------------------------

 

 

 

(e)     Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time, if an
Event of Default has occurred and is continuing, to partially foreclose upon any
Collateral in any manner and for any amounts secured by the Financing Documents
then due and payable as determined by Agent in its sole discretion, including,
without limitation, the following circumstances:  (i) in the event any Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and/or interest, Agent may foreclose upon all or
any part of the Collateral to recover such delinquent payments, or (ii) in the
event Agent elects to accelerate less than the entire outstanding principal
balance of the Loans, Agent may foreclose all or any part of the Collateral to
recover so much of the principal balance of the Loans as Lender may accelerate
and such other sums secured by one or more of the Financing Documents as Agent
may elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

 

(f)     To the fullest extent permitted by law, each Borrower, for itself and
its successors and assigns, waives in the event of foreclosure of any or all of
the Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

 

Section 10.9     Injunctive Relief.  The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.

 

Section 10.10     Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.





71

--------------------------------------------------------------------------------

 

 

 

ARTICLE 11 - AGENT

 

Section 11.1     Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.

 

Section 11.2     Agent and Affiliates.  Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

 

Section 11.3     Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

 

Section 11.4     Consultation with Experts.  Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

Section 11.5     Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party.  Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole





72

--------------------------------------------------------------------------------

 

 

 

recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

 

Section 11.6     Indemnification.  Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

 

Section 11.7     Right to Request and Act on Instructions.  Agent may at any
time request instructions from Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Financing Documents Agent
is permitted or desires to take or to grant, and if such instructions are
promptly requested, Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Agent shall have no obligation to take
any action if it believes, in good faith, that such action would violate
applicable Law or exposes Agent to any liability for which it has not received
satisfactory indemnification in accordance with the provisions of Section 11.6.

 

Section 11.8     Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

 

Section 11.9     Collateral Matters.  Lenders irrevocably authorize Agent, at
its option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”.  Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

 

Section 11.10     Agency for Perfection.  Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the





73

--------------------------------------------------------------------------------

 

 

 

Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control.  Should any Lender (other than Agent) obtain possession
or control of any such assets, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor, shall deliver such assets to Agent or in
accordance with Agent’s instructions or transfer control to Agent in accordance
with Agent’s instructions.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loan unless instructed to do so by Agent (or
consented to by Agent), it being understood and agreed that such rights and
remedies may be exercised only by Agent.

 

Section 11.11     Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

 

Section 11.12     Assignment by Agent; Resignation of Agent; Successor Agent.

 

(a)     Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan, in each case without the consent of
the Lenders or Borrowers.  Following any such assignment, Agent shall endeavor
to give notice to the Lenders and Borrowers.  Failure to give such notice shall
not affect such assignment in any way or cause the assignment to be
ineffective.  An assignment by Agent pursuant to this subsection (a) shall not
be deemed a resignation by Agent for purposes of subsection (b) below.

 

(b)     Without limiting the rights of Agent to designate an assignee pursuant
to subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

 

(c)     Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).





74

--------------------------------------------------------------------------------

 

 

 

The fees payable by Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrowers and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Financing Documents, the provisions of this Article and Section 11.12 shall
continue in effect for the benefit of such retiring Agent and its sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting or was continuing to act as Agent.

 

Section 11.13     Payment and Sharing of Payment.

 

(a)     Reserved.

 

(b)     Term Loan Payments.  Payments of principal, interest and fees in respect
of the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.

 

(c)     Return of Payments.

 

(i)     If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
a Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

 

(ii)     If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

(d)     Defaulted Lenders.  The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

 

(e)     Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of





75

--------------------------------------------------------------------------------

 

 

 

such return or recovery, without interest.  Each Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation.  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

 

Section 11.14     Right to Perform, Preserve and Protect.  If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Agent itself may, but shall not be obligated to, cause such obligation to be
performed at Borrowers’ expense.  Agent is further authorized by Borrowers and
the Lenders to make expenditures from time to time which Agent, in its
reasonable business judgment, deems necessary or desirable to (a) preserve or
protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations.  Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14.  Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

 

Section 11.15     Additional Titled Agents.  Except for rights and powers, if
any, expressly reserved under this Agreement to any bookrunner, arranger or to
any titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

 

Section 11.16     Amendments and Waivers.

 

(a)     No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

 

(b)     In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:

 

(i)     if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

 

(ii)     if the rights or duties of Agent are affected thereby, by Agent;





76

--------------------------------------------------------------------------------

 

 

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment of principal of any Loan, or of interest on any Loan (other than
default interest) or any fees provided for hereunder (other than late charges)
or postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b);  (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Term Loan Commitments, Term Loan Tranche 1 Commitments, Term
Loan Tranche 2 Commitments or Term Loan Commitment Percentage or that provide
for the Lenders to receive their Pro Rata Shares of any fees, payments, setoffs
or proceeds of Collateral hereunder.  It is hereby understood and agreed that
all Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

 

Section 11.17     Assignments and Participations.

 

(a)     Assignments.

 

(i)     Any Lender may at any time assign to one or more Eligible Assignees all
or any portion of such Lender’s Loan together with all related obligations of
such Lender hereunder.  Except as Agent may otherwise agree, the amount of any
such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

 

(ii)     From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it





77

--------------------------------------------------------------------------------

 

 

 

pursuant to such Assignment Agreement, shall be released from its rights and
obligations hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

 

(iii)     Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a
participation shall, acting solely for this  purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

 

(iv)     Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(v)     Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 11.17(a).  Each assigning Lender and
proposed Eligible Assignee shall comply with the requirements of the Settlement
Service in connection with effecting any assignment of Loan pursuant to the
Settlement Service.  With the prior written approval of Agent,





78

--------------------------------------------------------------------------------

 

 

 

Agent’s approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service.  Assignments and assumptions of the Loan shall be effected
by the provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

 

(b)     Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

 

(c)     Replacement of Lenders.  Within thirty (30) days after: (i) receipt by
Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment.  In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a).  Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.





79

--------------------------------------------------------------------------------

 

 

 

(d)     Credit Party Assignments.  No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.

 

Section 11.18     Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.  So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall not fund the Term Loan due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied
conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of Zero Dollars ($0); provided, however, that during any
period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:

 

(a)     For purposes of determining the Pro Rata Share of each Lender under
clause (a) of the definition of such term, each Non-Funding Lender shall be
deemed to have a Term Loan Commitment Amount as in effect immediately before
such Lender became a Non-Funding Lender.

 

(b)     Except as provided in clause (a) above, the Term Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be Zero Dollars ($0).

 

(c)     The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.

 

Section 11.19     Reserved.

 

Section 11.20     Definitions.  As used in this Article 11, the following terms
have the following meanings:

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding
clauses (a) and (b), is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender, or (iii) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.





80

--------------------------------------------------------------------------------

 

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include (i) any Borrower or any of a Borrower’s Affiliates,
(ii) (A) any hedge fund or private equity fund that is primarily engaged in the
business of purchasing distressed debt or (B) any direct competitor of Credit
Parties, in each case, as determined by Agent in its reasonable discretion;
provided that the restrictions on assignment set forth in this clause (ii) shall
not apply if an Event of Default shall have occurred and is continuing, and
(y) no proposed assignee intending to assume any unfunded portion of the Term
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Term Loan Commitment, or has been
approved as an Eligible Assignee by Agent.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

ARTICLE 12 - MISCELLANEOUS

 

Section 12.1     Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents.  The provisions of Section 2.10 and Articles 11 and 12
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

 

Section 12.2     No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

 

Section 12.3     Notices.

 

(a)     All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
 however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other





81

--------------------------------------------------------------------------------

 

 

 

communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

 

(b)     Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved from time to time by Agent,
provided,  however, that the foregoing shall not apply to notices sent directly
to any Lender if such Lender has notified Agent that it is incapable of
receiving notices by electronic communication.  Agent or Borrower Representative
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
it, provided,  however, that approval of such procedures may be limited to
particular notices or communications.

 

(c)     Unless Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided,  however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

Section 12.4     Severability.  In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 12.5     Headings.  Headings and captions used in the Financing
Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.

 

Section 12.6     Confidentiality.

 

(a)     Each Credit Party agrees (i) not to transmit or disclose provisions of
any Financing Document to any Person (other than to Borrowers’ advisors and
officers on a need-to-know basis or as otherwise may be required by Law) without
Agent’s prior written consent, (ii) to inform all Persons of the confidential
nature of the Financing Documents and to direct them not to disclose the same to
any other Person and to require each of them to be bound by these provisions.

 

(b)     Agent and each Lender shall hold all non-public information regarding
the Credit Parties and their respective businesses identified as such by
Borrowers and obtained by Agent or any Lender pursuant to the requirements
hereof in accordance with such Person’s customary procedures for handling
information of such nature, except that disclosure of such information may be
made (i) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, (ii) to prospective
transferees or purchasers of any interest in the Loans, Agent or a Lender,
provided,  however, that any such Persons are bound by obligations of
confidentiality, (iii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, (iv) as may be required in
connection with the examination, audit or similar investigation of such Person,
and (v) to a Person that is a trustee,





82

--------------------------------------------------------------------------------

 

 

 

investment advisor or investment manager, collateral manager, servicer,
noteholder or secured party in a Securitization (as hereinafter defined) in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization. For the purposes of this Section,
“Securitization” means (A) the pledge of the Loans as collateral security for
loans to a Lender, or (B) a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.  Confidential information shall include only such information
identified as such at the time provided to Agent and shall not include
information that either:  (y) is in the public domain, or becomes part of the
public domain after disclosure to such Person through no fault of such Person,
or (z) is disclosed to such Person by a Person other than a Credit Party,
provided,  however, Agent does not have actual knowledge that such Person is
prohibited from disclosing such information.  The obligations of Agent and
Lenders under this Section 12.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.

 

Section 12.7     Waiver of Consequential and Other Damages.  To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby except to the extent such damages result from the gross
negligence of willful misconduct of such Indemnitee as finally determined by a
court of competent jurisdiction.

 

Section 12.8     GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)     THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

(b)     EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH
OF MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.





83

--------------------------------------------------------------------------------

 

 

 

(c)     Each Borrower, Agent and each Lender agree that each Loan (including
those made on the Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Financing Document shall be
deemed to have been performed in, the State of Maryland.

 

Section 12.9     WAIVER OF JURY TRIAL.   (a) EACH BORROWER, AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER,
AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH
BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

(b)     In the event any such action or proceeding is brought or filed in any
United States federal court sitting in the State of California or in any state
court of the State of California, and the waiver of jury trial set forth in
Section 12.9(a) hereof is determined or held to be ineffective or unenforceable,
the parties agree that all actions or proceedings shall be resolved by reference
to a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California.  Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding.   In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.

 

Section 12.10     Publication; Advertisement.

 

(a)     Publication.  No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure, or (ii) with MCF’s prior written consent.

 

(b)     Advertisement.  Each Lender and each Credit Party hereby authorizes MCF
to publish the name of such Lender and Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such





84

--------------------------------------------------------------------------------

 

 

 

information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

 

Section 12.11     Counterparts; Integration.  This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto.  This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

 

Section 12.12     No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

Section 12.13     Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

 

Section 12.14     Expenses; Indemnity

 

(a)     Borrowers hereby agree to promptly pay (i) all costs and expenses of
Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto.  If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.





85

--------------------------------------------------------------------------------

 

 

 

(b)     Each Borrower hereby agrees to indemnify, pay and hold harmless Agent
and Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.  This Section 12.14(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)     Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 12.14 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

(d)     Each Borrower for itself and all endorsers, guarantors and sureties and
their heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR,” and further waives any similar rights under applicable Laws.





86

--------------------------------------------------------------------------------

 

 

 

Section 12.15     Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

Section 12.16     Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.

 

Section 12.17     USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

 

Section 12.18     Cross Default and Cross Collateralization.

 

(a)     Cross-Default.  As stated under Section 10.1 hereof, an Event of Default
under any of the Affiliated Financing Documents shall be an Event of Default
under this Agreement.  In addition, a Default or Event of Default under any of
the Financing Documents shall be a Default under the Affiliated Financing
Documents.

 

(b)     Cross Collateralization.  Borrowers acknowledge and agree that the
Collateral securing this Loan, also secures the Affiliated Obligations.

 

(c)     Consent.  Each Borrower authorizes Agent, without giving notice to any
Borrower or obtaining the consent of any Borrower and without affecting the
liability of any Borrower for the Affiliated Obligations directly incurred by
the Borrowers, from time to time to:

 

(i)     compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Affiliated Obligations; grant other indulgences to any
Borrowers in respect thereof; or modify in any manner any documents relating to
the Affiliated Obligations;

 

(ii)     declare all Affiliated Obligations due and payable upon the occurrence
and during the continuance of an Event of Default;

 

(iii)     take and hold security for the performance of the Affiliated
Obligations of any Borrowers and exchange, enforce, waive and release any such
security;

 

(iv)     apply and reapply such security and direct the order or manner of sale
thereof as Agent, in its sole discretion, may determine;





87

--------------------------------------------------------------------------------

 

 

 

(v)     release, surrender or exchange any deposits or other property securing
the Affiliated Obligations or on which Agent at any time may have a Lien;
release, substitute or add any one or more endorsers or guarantors of the
Affiliated Obligations of any Borrowers; or compromise, settle, renew, extend
the time for payment, discharge the performance of, decline to enforce, or
release all or any obligations of any such endorser or guarantor or other Person
who is now or may hereafter be liable on any Affiliated Obligations or release,
surrender or exchange any deposits or other property of any such Person;

 

(vi)     apply payments received by Lender from Borrower to any Obligations or
Affiliated Obligations, as permitted in accordance with the terms of this
Agreement and in such order as Lender shall determine, in its sole discretion;
and

 

(vii)     assign the Affiliated Financing Documents in whole or in part

 

SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 



88

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties have
caused this Agreement to be executed the day and year first above mentioned.

 

BORROWERS:

 

INVUITY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James H. Mackaness

 

 

Name:

James H. Mackaness

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Invuity, Inc.

 

 

 

444 De Haro Street, Suite 100

 

 

 

San Francisco, CA 94107

 

 

 

 

 

 

Attn:

Chief Financial Officer

 

 

Facsimile:

 

 

 

E-Mail:

###

 





 

--------------------------------------------------------------------------------

 

 

 

AGENT:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

Name:

Maurice Amsellem

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  Account Manager for Invuity transaction

 

 

Facsimile:  ###

 

 

E-mail:  ###

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  General Counsel

 

 

Facsimile:  ###

 

 

E-mail:  ###

 

 

 

 

 

Payment Account Designation:

 

 

 

 

 

SunTrust Bank, N.A.

 

 

ABA #:  ###

 

 

Account Name:  MidCap Financial Trust — Collections

 

 

Account #:  ###

 

 

Attention:  Invuity Facility

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

LENDER:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

Name:

Maurice Amsellem

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  Account Manager for Invuity transaction

 

 

Facsimile:  ###

 

 

E-mail:  ###

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  General Counsel

 

 

Facsimile:  ###

 

 

E-mail:  ###

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

LENDER:

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

 

 

 

 

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

 

 

By:

/s/ Tanner Powell

 

 

 

Name:

Tanner Powell

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

Apollo Investment Corporation

 

 

9 West 57th Street, 37th Floor

 

 

New York, New York 10019

 

 

Attn: Howard Widra

 

 

E-mail: ###

 

 

 

 

 

with a copy to:

 

 

 

 

 

Apollo Investment Corporation

 

 

730 Fifth Avenue, 11th Floor

 

 

New York, New York 10019

 

 

Attn: Sheriff Ibrahim, Jonathan Krain

 

 

Facsimile: ###

 

 

E-mail: ###, ###

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

LENDER:

 

FLEXPOINT MCLS HOLDINGS LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Edelman

 

 

 

Name:

Daniel Edelman

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

Flexpoint MCLS Holdings, LLC

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  Account Manager for Invuity transaction

 

 

Facsimile:  ###

 

 

E-mail:  ###

 

 

 

 

 

with a copy to:

 

 

 

 

 

Flexpoint MCLS Holdings, LLC

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  General Counsel

 

 

Facsimile:  ###

 

 

E-mail:  ###

 

 



 

--------------------------------------------------------------------------------

 

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

 

Annex A

Commitment Annex

 

 

EXHIBITS

 

 

 

Exhibit A

[Reserved]

Exhibit B

Form of Compliance Certificate

Exhibit C

[Reserved]

Exhibit D

Form of Notice of Borrowing

Exhibit E

Form of Payment Notification

 

 

SCHEDULES

 

 

 

Schedule 2.1

Scheduled Principal Payments for Term Loan

Schedule 6.2

Minimum Net Revenue

Schedule 7.4

Post-Closing Obligations

Schedule 9.1

Collateral

 





 

--------------------------------------------------------------------------------

 

 

 

Annex A to Credit Agreement (Commitment Annex)

 

 

 

 

 

 

 

 

 

 

 

 

 

Lender

    

Term Loan Tranche 1
Commitment Amount

    

Term Loan Tranche 1
Commitment Percentage

    

Term Loan Tranche 2
Commitment Amount

    

Term Loan Tranche 2
Commitment Percentage

 

MidCap Financial Trust

 

$


11,666,666.66 

 


58.33 

%  

$


5,833,333.34 

 


58.33 

%

Apollo Investment Corporation

 

$


6,666,666.67 

 


33.33 

%  

$


3,333,333.33 

 


33.33 

%

Flexpoint MCLS Holdings LLC

 

$


1,666,666.67 

 


8.33 

%  

$


833,333.33 

 


8.33 

%

TOTALS

 

$


20,000,000 

 


100 

%  

$


10,000,000 

 


100 

%

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit A to Credit Agreement (Reserved)

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is given by _____________________, a Responsible
Officer of INVUITY, INC. (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement (Term Loan) dated as of March 10, 2017
among the Borrower Representative and any additional Borrower that may hereafter
be added thereto (collectively, “Borrowers”), MidCap Financial Trust,
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)     the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;1

 

(b)     the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

 

(c)     I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements, and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

 

(d)     except as noted on Schedule 2 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 2 to any previous
Compliance Certificate, Schedule 9.2(b) to the Disclosure Letter contains a
complete and accurate list of all business locations of Borrowers and Guarantors
and all names under which Borrowers and Guarantors currently conduct business;
Schedule 2 specifically notes since the date of delivery of the immediately
preceding Compliance Certificate delivered by Borrower Representative to Agent
any changes in the names under which any Borrower or Guarantors conduct
business;2

 

(e)     except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or

 

--------------------------------------------------------------------------------

1  To be delivered quarterly

2  To be delivered quarterly

 





 

--------------------------------------------------------------------------------

 

 

 

(ii) any failure of any Borrower or any Guarantors to make required payments of
withholding or other tax obligations of any Borrower or any Guarantors during
the accounting period to which the attached statements pertain or any subsequent
period that are required to be made in accordance with Section 4.2; 3

 

(f)     except as noted on Schedule 4 attached hereto,  there are no new
Material Contracts and/or any new material amendments, consents, waivers or
other modifications to any Material Contract not previously disclosed on
Schedule 3.17 to the Disclosure Letter  or any Schedule to any previous
Compliance Certificate delivered by the Borrower Representative to Agent;

 

(g)     except as noted on Schedule 5 attached hereto, Schedule 5.14 to the
Disclosure Letter contains a complete and accurate statement of all deposit
accounts or investment accounts maintained by Borrowers and Guarantors that have
not previously been reported to Agent on Schedule 5.14 to the Disclosure Letter
or any Schedule to any previous Compliance Certificate delivered by the Borrower
Representative to Agent; 4

 

(h)     except as noted on Schedule 6 attached hereto, Schedule 3.6 to the
Disclosure Letter is true and correct in all material respects; 5

 

(i)     except as noted on Schedule 7 attached hereto, no Borrower or Guarantor
has acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.19 to the
Disclosure Letter or any Schedule 7 to any previous Compliance Certificate
delivered by Borrower to Agent; 6

 

(j)     except as noted on Schedule 8 attached hereto, no Borrower or Guarantor
has acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit
Rights, Instruments, Documents or Investment Property that has not previously
been reported to Agent on any Schedule 8 to any previous Compliance Certificate
delivered by Borrower Representative to Agent; 7

 

(k)     except as noted on Schedule 9 attached hereto, no Borrower or Guarantor
is aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 9 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; 8

 

(l)     except as noted on Schedule 10 attached hereto, all of Borrower’s
Regulatory Required Permits (limited to those Regulatory Required Permits the
loss of which would reasonably be expected to have a Material Adverse Effect)
are listed on Schedule 8.2(a) to the Disclosure Letter; and 9

 

--------------------------------------------------------------------------------

3  To be delivered quarterly

4  To be delivered quarterly

5  To be delivered quarterly

6  To be delivered quarterly

7  To be delivered quarterly

8  To be delivered quarterly

9  To be delivered quarterly





 

--------------------------------------------------------------------------------

 

 

 

(m)     Borrowers and their Subsidiaries are in compliance with the covenants
contained in Article 6 of the Credit Agreement, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made:  [See attached
worksheets].  Such calculations and the certifications contained therein are
true, correct and complete in all material respects.

 

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

INVUITY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit C to Credit Agreement (Reserved)





 

--------------------------------------------------------------------------------

 

 

 

Exhibit D to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

 

This Notice of Borrowing is given by _____________________, a Responsible
Officer of INVUITY, INC. (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement (Term Loan) dated as of March 10, 2017
among the Borrower Representative and any additional Borrower that may hereafter
be added thereto (collectively, “Borrowers”), MidCap Financial Trust,
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of Term Loans on
_______________, 201__.

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

INVUITY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

 

Schedule 2.1 - Amortization

 

Commencing on April 1, 2019 and continuing on the first day of each calendar
month thereafter, Borrower shall pay to Agent as a principal payment on the Term
Loan an amount equal to the total principal amount of the Term Loans made to
Borrower divided by  thirty-six (36), for a thirty-six (36) month straight-line
amortization of equal monthly principal payments.  Notwithstanding the
foregoing, the entire remaining outstanding principal balance under the Term
Loans shall mature and be due and payable upon the Maturity Date.

 





 

--------------------------------------------------------------------------------

 

 

 

Schedule 6.2 — Minimum Net Revenue Schedule

 

 

 

 

 

Defined Period Ending

    

Minimum Net Revenue Amount

March 31, 2017

 

$


33,572,351 

June 30, 2017

 

$


34,311,288 

September 30, 2017

 

$


35,252,669 

December 31, 2017

 

$


37,000,000 

March 31, 2018

 

$


39,345,172 

June 30, 2018

 

$


41,840,438 

September 30, 2018

 

$


44,137,946 

December 31, 2018

 

$


45,000,000 

March 31, 2019

 

$


46,453,240 

June 30, 2019

 

$


48,498,666 

September 30, 2019

 

$


50,519,832 

December 31, 2019

 

$


55,000,000 

March 31, 2020

 

$


58,317,624 

June 30, 2020

 

$


60,914,300 

September 30, 2020

 

$


63,495,726 

December 31, 2020 and thereafter

 

$


65,000,000 

 





 

--------------------------------------------------------------------------------

 

 

 

Schedule 7.4 — Post-Closing Requirements

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.By the date that is thirty (30) days after the Closing Date (or such later
date as Agent may agree in its sole discretion), Borrowers shall provide Agent
with an executed landlord’s agreement, in form and substance to reasonably
satisfactory Agent, for the headquarters location at 444 De Haro Street,
Suite 100, San Francisco, California 94107.

 

2.By the date that is thirty (30) days after the Closing Date (or such later
date as Agent may agree in its sole discretion), Borrowers shall deliver to
Agent satisfactory additional insured and lender loss payable endorsements, in
each case, as required pursuant to Section 4.4 and in form and substance
reasonably satisfactory to Agent.

 

3.By the date that is thirty (30) days after the Closing Date (or such later
date as Agent may agree in its sole discretion), Borrowers shall provide Agent
evidence, in form and substance reasonably satisfactory to Agent, that Borrowers
have established one or more separate Deposit Accounts to hold any and all
amounts to be used for payroll, payroll taxes and other employee wage and
benefit payments, and Borrowers shall not commingle any monies allocated for
such purposes with funds in any other Deposit Account.

 

4.By the date this is five (5) Business Days following the Closing Date (or such
later date as Agent may agree in writing), Borrowers shall provide Agent with a
fully executed Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable, in respect of each Deposit Account and Securities
Account (other than Excluded Accounts) owned by a Borrower.

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

.





 

--------------------------------------------------------------------------------

 

 

 

Schedule 9.1 — Collateral

 

The Collateral consists of all of Borrower’s assets, including without
limitation, all of Borrower’s right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

 

(a)all goods, Accounts (including health-care insurance receivables),
equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims (including each such claim listed on Schedule 9.2(d) to the Disclosure
Letter), documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, securities accounts,
fixtures, letter of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located;

 

(b)all of Borrowers’ books and records relating to any of the foregoing; and

 

(c)any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral will not include:  (A) any rights
or interest in any contract, lease, permit, license, charter or license
agreement covering any asset of any Borrower if under the terms of such
contract, lease, permit, license, charter or license agreement, or applicable
law with respect thereto, the grant of a security interest or Lien therein is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, charter or license agreement and such prohibition has not been
waived or the consent of the other party to such contract, lease, permit,
license, charter or license agreement has not been obtained (provided, that, the
foregoing exclusions of this clause (A) shall in no way be construed (1) to
apply to the extent that any described prohibition is unenforceable under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, (2) to
limit, impair, or otherwise affect Agent’s continuing security interests in and
liens upon any rights or interests of any Borrower in or to (x) monies due or to
become due under any described contract, lease, permit, license, charter or
license agreement (including any Accounts), or (y) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, charter or license agreement, or (3) to apply to the extent that any
consent or waiver has been obtained that would permit the security interest or
Lien notwithstanding the prohibition), (B) assets owned by any Borrower on the
date hereof or hereafter acquired that are subject to a Lien described in
subclauses (h) or (i) of the definition of Permitted Lien if the contract or
other agreement in which such Lien is granted in the Ordinary Course of Business
and validly prohibits the creation of any other Lien on such assets and (C) the
SVB Cash Collateral Account.

 

 

--------------------------------------------------------------------------------